EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of July 14, 2006,

among

TEREX CORPORATION,

CERTAIN OF ITS SUBSIDIARIES,

THE LENDERS NAMED HEREIN

and

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

________________

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

as Co-Lead Arrangers

and Joint Bookrunners,

UBS SECURITIES LLC,

as Syndication Agent,

and

ABN-AMRO,

BANK OF AMERICA, N.A.,

CALYON CORPORATE AND INVESTMENT BANK

 

and

 

DRESDNER KLEINWORT WASSERSTEIN,

as Co-Documentation Agents

[CS&M Ref. No. 5865-285]

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

Page

 

ARTICLE I

 

Definitions

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

30

SECTION 1.03.

Exchange Rates

31

SECTION 1.04.

Classification of Loans and Borrowings

31

SECTION 1.05.

Pro Forma Calculations

31

ARTICLE II

 

The Credits

SECTION 2.01.

Commitments and Loans

32

SECTION 2.02.

Loans

32

SECTION 2.03.

Borrowing Procedure

35

SECTION 2.04.

Evidence of Debt; Repayment of Loans

36

SECTION 2.05.

Fees

37

SECTION 2.06.

Interest on Loans

39

SECTION 2.07.

Default Interest

39

SECTION 2.08.

Alternate Rate of Interest

40

SECTION 2.09.

Termination and Reduction of Commitments

40

SECTION 2.10.

Conversion and Continuation of Borrowings

41

SECTION 2.11.

Repayment of Term Borrowings

42

SECTION 2.12.

Prepayment

44

SECTION 2.13.

Mandatory Prepayments

44

SECTION 2.14.

Reserve Requirements; Change in Circumstances

47

SECTION 2.15.

Change in Legality

48

SECTION 2.16.

Indemnity

49

SECTION 2.17.

Pro Rata Treatment

49

SECTION 2.18.

Sharing of Setoffs

50

SECTION 2.19.

Payments

50

SECTION 2.20.

Taxes

51

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to

 

 

Mitigate

53

SECTION 2.22.

Swingline Loans

55

SECTION 2.23.

Letters of Credit

56

SECTION 2.24.

A/C Fronted Loans

61

SECTION 2.25.

Reporting Requirements of A/C Fronting Lenders and Issuing Banks

64

SECTION 2.26.

Additional Issuing Banks

64

SECTION 2.27.

Incremental Commitments

64

 

 

i

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

 

Representations and Warranties

SECTION 3.01.

Organization; Powers

66

SECTION 3.02.

Authorization

66

SECTION 3.03.

Enforceability

66

SECTION 3.04.

Governmental Approvals

67

SECTION 3.05.

Financial Statements

67

SECTION 3.06.

No Material Adverse Change

67

SECTION 3.07.

Title to Properties; Possession Under Leases

67

SECTION 3.08.

Subsidiaries

68

SECTION 3.09.

Litigation; Compliance with Laws

68

SECTION 3.10.

Agreements

68

SECTION 3.11.

Federal Reserve Regulations

68

SECTION 3.12.

Investment Company Act

69

SECTION 3.13.

Use of Proceeds

69

SECTION 3.14.

Tax Returns

69

SECTION 3.15.

No Material Misstatements

69

SECTION 3.16.

Employee Benefit Plans

69

SECTION 3.17.

Environmental Matters

70

SECTION 3.18.

Insurance

71

SECTION 3.19.

Security Documents

71

SECTION 3.20.

Location of Material Owned Real Property

72

SECTION 3.21.

Labor Matters

72

SECTION 3.22.

Solvency

73

ARTICLE IV

 

Conditions of Lending

SECTION 4.01.

All Credit Events

73

SECTION 4.02.

First Credit Event

74

ARTICLE V

 

Affirmative Covenants

SECTION 5.01.

Existence; Businesses and Properties

76

SECTION 5.02.

Insurance

76

SECTION 5.03.

Obligations and Taxes

78

SECTION 5.04.

Financial Statements, Reports, etc

78

SECTION 5.05.

Litigation and Other Notices

80

SECTION 5.06.

Employee Benefits

80

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

80

SECTION 5.08.

Use of Proceeds

81

SECTION 5.09.

Compliance with Environmental Laws

81

 

 

ii

 


--------------------------------------------------------------------------------



 

 

SECTION 5.10.

Preparation of Environmental Reports

81

SECTION 5.11.

Further Assurances

81

ARTICLE VI

 

Negative Covenants

SECTION 6.01.

Indebtedness

82

SECTION 6.02.

Liens

84

SECTION 6.03.

Sale and Lease-Back Transactions

86

SECTION 6.04.

Investments, Loans and Advances

86

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

88

SECTION 6.06.

Dividends and Distributions; Restrictions on Ability of Restricted

 

 

Subsidiaries to Pay Dividends

89

SECTION 6.07.

Transactions with Affiliates

90

SECTION 6.08.

Business of Borrowers and Restricted Subsidiaries

90

SECTION 6.09.

Other Indebtedness and Agreements

90

SECTION 6.10.

Consolidated Leverage Ratio

91

SECTION 6.11.

Consolidated Fixed Charge Coverage Ratio

91

SECTION 6.12.

Fiscal Year

91

SECTION 6.13.

Designation of Unrestricted Subsidiaries

91

ARTICLE VII

 

Events of Default

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

ARTICLE IX

 

Miscellaneous

SECTION 9.01.

Notices

98

SECTION 9.02.

Survival of Agreement

99

SECTION 9.03.

Binding Effect

99

SECTION 9.04.

Successors and Assigns

99

SECTION 9.05.

Expenses; Indemnity

104

SECTION 9.06.

Right of Setoff

105

SECTION 9.07.

Applicable Law

105

SECTION 9.08.

Waivers; Amendment

105

SECTION 9.09.

Interest Rate Limitation

106

SECTION 9.10.

Entire Agreement

107

SECTION 9.11.

WAIVER OF JURY TRIAL

107

SECTION 9.12.

Severability

107

 

 

iii

 


--------------------------------------------------------------------------------



 

 

SECTION 9.13.

Counterparts

107

SECTION 9.14.

Headings

107

SECTION 9.15.

Jurisdiction; Consent to Service of Process

108

SECTION 9.16.

Conversion of Currencies

108

SECTION 9.17.

Confidentiality

109

SECTION 9.18.

European Monetary Union

109

SECTION 9.19.

Rights of Additional L/C Issuing Banks

110

SECTION 9.20.

Release of Collateral

110

SECTION 9.21.

USA PATRIOT Act Notice

112

 

SCHEDULES

Schedule 1.01(a)

Additional Cost

Schedule 1.01(b)

Subsidiary Guarantors

Schedule 1.01(c)

Existing Letters of Credit

Schedule 1.01(d)

Material First Tier Foreign Subsidiaries

Schedule 1.01(e)

Unrestricted Subsidiaries

Schedule 1.01(f)

Excluded Subsidiaries

Schedule 2.01

Lenders; Commitments

Schedule 3.08

Subsidiaries

Schedule 3.09

Litigation

Schedule 3.17

Environmental Matters

Schedule 3.18

Insurance

Schedule 3.19(a)

UCC Filing Offices

Schedule 3.19(c)

Mortgage Filing Offices

Schedule 3.20

Material Owned Real Property

Schedule 3.21

Labor Matters

Schedule 6.01

Indebtedness

Schedule 6.02

Liens

Schedule 6.04

Investments

 

EXHIBITS

Exhibit A

Form of Administrative Questionnaire

Exhibit B

Form of Assignment and Acceptance

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Guarantee and Collateral Agreement

Exhibit E

Form of Mortgage

Exhibit F

Form of North Atlantic Guarantee Agreement

Exhibit G-1

Form of Opinion of Eric Cohen

Exhibit G-2

Form of Opinion of Bryan Cave LLP

Exhibit H-1

Form of Term Loan Promissory Note

Exhibit H-2

Form of Domestic Revolving Loan Promissory Note

Exhibit H-3

Form of Multicurrency Revolving Loan Promissory Note

 

 

iv

 


--------------------------------------------------------------------------------



 

 

CREDIT AGREEMENT dated as of July 14, 2006 (this “Agreement”), among TEREX
CORPORATION, a Delaware corporation (“Terex”), NEW TEREX HOLDINGS UK LIMITED, a
limited company organized under the laws of England (the “U.K. Borrower”), TEREX
INTERNATIONAL FINANCIAL SERVICES COMPANY, a company organized under the laws of
the Republic of Ireland (the “European Borrower”), TEREX MINING AUSTRALIA PTY
LTD, a company organized under the laws of Australia and registered in New South
Wales, Australia (the “Australian Borrower”), and TEREX ITALIA S.R.L., a company
organized under the laws of the Republic of Italy (the “Italian Borrower”), the
Lenders (as defined in Article I), the Issuing Banks (as defined in Article I)
and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

The parties hereto agree as follows:

ARTICLE I

 

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“A/C Fronted Base Rate” shall mean, for any day, with respect to any A/C Fronted
Loan, a rate per annum equal to the average rate at which overnight deposits in
the currency in which the applicable A/C Fronted Loan is denominated and
approximately equal in principal amount to such A/C Fronted Loan are obtainable
by the applicable A/C Fronting Lender on such day at its lending office for such
A/C Fronted Loan in the interbank market (or any other market for overnight
funds in such currency utilized by such A/C Fronting Lender), adjusted to
reflect any direct or indirect costs of obtaining such deposits (including
reserve and assessment costs, to the extent applicable). The A/C Fronted Base
Rate applicable to any A/C Fronted Loan shall be determined for each day by the
A/C Fronting Lender in respect of such Loan and such determination shall be
conclusive absent manifest error. The applicable A/C Fronting Lender shall
notify the applicable Borrower and the Administrative Agent promptly upon
establishing the A/C Fronted Base Rate for any A/C Fronted Loan, or upon any
change thereto.

“A/C Fronted Base Rate Loans” shall mean any A/C Fronted Loan bearing interest
at a rate determined by reference to the A/C Fronted Base Rate in accordance
with the provisions of Article II. For the avoidance of doubt, the Australian
Fronting

 


--------------------------------------------------------------------------------



2

 

Lender shall not be required to make an A/C Fronted Base Rate Loan denominated
in dollars.

“A/C Fronted Exposure” shall mean, at any time, the Dollar Equivalent of the
aggregate principal amount of all outstanding A/C Fronted Loans at such time.
The A/C Fronted Exposure of any Multicurrency Revolving Credit Lender at any
time shall equal its Pro Rata Percentage of the aggregate A/C Fronted Exposure
at such time.

“A/C Fronted Fixed Rate Loan” shall mean any A/C Fronted Loan bearing interest
at a rate determined by reference to (i) the Bank Bill Rate, in the case of
Loans to the Australian Borrower denominated in Australian Dollars, (ii) the
Italian Fixed Rate, in the case of Loans to the Italian Borrower denominated in
Euro and (iii) the Adjusted LIBO Rate, in the case of Loans to the Australian
Borrower or the Italian Borrower denominated in dollars, in each case in
accordance with the provisions of Article II.

“A/C Fronted Loan” shall mean any loan made by an A/C Fronting Lender pursuant
to its A/C Fronting Commitment.

“A/C Fronting Commitment” shall mean, with respect to any A/C Fronting Lender,
the commitment of such A/C Fronting Lender to make Loans pursuant to
Section 2.24 or in the Assignment and Acceptance pursuant to which such
A/C Fronting Lender assumed its A/C Fronting Commitment, as applicable, as the
same may be reduced from time to time pursuant to Section 2.24(f) and pursuant
to assignments by such A/C Fronting Lender pursuant to Section 9.04. The initial
A/C Fronting Commitment of the Italian Fronting Lender shall be $25,000,000, and
the initial A/C Fronting Commitment of the Australian Fronting Lender shall be
$50,000,000.

“A/C Fronting Fees” shall have the meaning assigned to such term in
Section 2.05(e).

“A/C Fronting Lender” shall mean (a) with respect to Loans to the Australian
Borrower, the Australian Fronting Lender, and (b) with respect to Loans to the
Italian Borrower, the Italian Fronting Lender.

“A/C Participation Fees” shall have the meaning assigned to such term in
Section 2.05(d).

“Acquired Indebtedness” shall mean Indebtedness of a person or any of its
subsidiaries (the “Acquired Person”) (a) existing at the time such person
becomes a Restricted Subsidiary of Terex or at the time it merges or
consolidates with Terex or any of its Restricted Subsidiaries or (b) assumed in
connection with the acquisition of assets from such person; provided in each
case that (i) such Indebtedness was not created in contemplation of such
acquisition, merger or consolidation and (ii) such acquisition, merger or
consolidation is otherwise permitted under this Agreement.

“Acquired Person” shall have the meaning assigned to such term in the definition
of the term “Acquired Indebtedness”.

 

 


--------------------------------------------------------------------------------



3

 

 

“Additional Cost” shall mean, in relation to any Borrowing that is denominated
in Pounds, for any Interest Period, the cost as calculated by the Administrative
Agent in accordance with Schedule 1.01(a) imputed to each Lender participating
in such Borrowing of compliance with the mandatory liquid assets requirements of
the Bank of England or the European Central Bank, as applicable, during that
Interest Period, expressed as a percentage.

“Additional L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Additional Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Additional Letters of Credit denominated in any currency
other than dollars at such time, (c) the aggregate principal amount of all
disbursements in respect of Additional Letters of Credit denominated in dollars
that have not yet been reimbursed at such time and (d) the Dollar Equivalent of
the aggregate principal amount of all disbursements in respect of Additional
Letters of Credit denominated in any currency other than dollars that have not
yet been reimbursed at such time.

“Additional L/C Facility” shall mean any letter of credit facility entered into
by Terex, one or more of the Subsidiary Borrowers and one or more Additional L/C
Issuing Banks from time to time that shall have as its sole purpose the issuance
of letters of credit to be used by Terex and one or more of the Subsidiary
Borrowers in the ordinary course of business and that shall require prompt
reimbursement upon any funding of any such letter of credit.

“Additional L/C Issuing Bank” shall mean any Lender that shall issue Additional
Letters of Credit pursuant to an Additional L/C Facility.

“Additional Letter of Credit” shall mean each letter of credit issued pursuant
to an Additional L/C Facility.

“Additional Subordinated Notes” shall mean subordinated notes issued from time
to time by Terex, or assumed in connection with a Permitted Acquisition, after
the Closing Date; provided that (a) such subordinated notes do not require any
scheduled payment of principal prior to a date that is 12 months after the Term
Loan Maturity Date (or, if later, the Incremental Term Loan Maturity Date of any
Other Term Loans that are outstanding on the date of issuance of such Additional
Subordinated Notes) and (b) the subordination provisions and other non-pricing
terms and conditions of such subordinated notes are no less favorable to the
Lenders than the analogous provisions of the Existing Senior Subordinated Notes.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the LIBO Rate in effect
for such Interest Period multiplied by Statutory Reserves; provided, however,
that, if such Eurocurrency Borrowing is denominated in Pounds or Euro, then the
“Adjusted LIBO Rate” shall be the LIBO Rate in effect for such Interest Period
plus Additional Cost.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

 


--------------------------------------------------------------------------------



4

 

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as shall be supplied by the Administrative
Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Aggregate Domestic Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Domestic Revolving Credit Exposures.

“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposures.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.16.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate (or in the case of a Dollar Loan to a Subsidiary
Borrower, the applicable U.S. Base Rate) in effect on such day and (b) the
Federal Funds Effective Rate in effect on such day plus ½ of 1%. If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. The term “Prime Rate” shall mean
the rate of interest per annum determined from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City and notified to the Borrower. The term “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the U.S. Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate, the U.S. Base Rate or the Federal Funds Effective Rate, as the case
may be.

“Alternative Currency” shall mean (a) with respect to Multicurrency Revolving
Loans and Multicurrency Letters of Credit, Pounds and Euro, (b) with respect to
A/C Fronted Loans and Multicurrency Letters of Credit, Australian Dollars and
Euro, and (c) with respect to Multicurrency Letters of Credit, any other foreign
currency which is approved by the applicable A/C Fronting Lender and the
applicable Issuing Bank, in each case in its sole discretion.

 

 


--------------------------------------------------------------------------------



5

 

 

“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.

“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.03 using the applicable Exchange Rate then in effect.

“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.

“Applicable Percentage” shall mean, for any day (a) with respect to any Term
Loan, (i) 1.75% per annum, in the case of a Eurocurrency Term Loan, or
(ii) 0.75% per annum, in the case of an ABR Term Loan, (b) with respect to any
A/C Fronted Fixed Rate Loan or A/C Fronted Base Rate Loan, the applicable
percentage set forth below under the caption “Eurocurrency Spread—Revolving
Loans” or “ABR Spread—Revolving Loans”, respectively, based upon the
Consolidated Leverage Ratio as of the relevant date of determination, and
(c) with respect to any Eurocurrency Revolving Loan or ABR Revolving Loan or
with respect to the Facility Fees, as the case may be, the applicable percentage
set forth below under the caption “Eurocurrency Spread—Revolving Loans”, “ABR
Spread—Revolving Loans” or “Facility Fee Percentage”, as the case may be, based
upon the Consolidated Leverage Ratio as of the relevant date of determination:

 

Consolidated Leverage

Ratio

Eurocurrency

Spread —

Revolving Loans

ABR Spread —

Revolving Loans

Facility Fee

Percentage

Category 1

Greater than or equal to 3.00 to 1.00

 

1.25%

0.25%

0.50%

Category 2

Greater than or equal to 1.50 to 1.00 but less than 3.00 to 1.00

 

1.125%

0.125%

0.375%

Category 3

Less than 1.50 to 1.00

1.00%

0.0%

0.25%

 

Each change in the Applicable Percentage resulting from a change in the
Consolidated Leverage Ratio shall be effective with respect to all Loans,
Commitments and Letters of Credit on the date of delivery to the Administrative
Agent of the financial statements and certificates required by Section 5.04(a)
or (b) and Section 5.04(c), respectively, based upon the Consolidated Leverage
Ratio as of the end of the most recent fiscal quarter included in such financial
statements so delivered, and shall remain in effect until the date immediately
preceding the next date of delivery of such financial statements and

 


--------------------------------------------------------------------------------



6

 

certificates indicating another such change. Notwithstanding the foregoing, at
any time after the occurrence and during the continuance of an Event of Default,
the Consolidated Leverage Ratio shall be deemed to be in Category 1 for purposes
of determining the Applicable Percentage.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise and including by way of a Sale and Leaseback) by any
Borrower or any Restricted Subsidiary to any person other than any Borrower or
any Guarantor of (a) any Equity Interests of any Subsidiary (other than
directors’ qualifying shares) or (b) any other assets of any Borrower or any
Restricted Subsidiary (other than (i) inventory, excess, damaged, obsolete or
worn out assets, scrap, Permitted Investments, accounts receivable and/or
letters of credit supporting accounts receivable issued to Terex or any
Restricted Subsidiary, in each case disposed of in the ordinary course of
business and, in the case of accounts receivable, consistent with past practice,
and (ii) sales, transfers or other distributions between or among Restricted
Subsidiaries which are not Subsidiary Guarantors (including Foreign
Subsidiaries)); provided that any sale, transfer or other disposition described
in clause (a) or (b) above, in each case having a value not in excess of
$7,500,000, shall be deemed not to be an “Asset Sale” for purposes of this
Agreement; and provided, further, that, without limiting the generality of the
foregoing and any rights that exist as a result thereof with respect to the sale
of accounts receivable, the sale of Program Receivables pursuant to the
Receivables Program shall be deemed not to be an “Asset Sale” for the purposes
of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Australian Dollars” shall mean the lawful currency of Australia.

“Australian Fronting Lender” shall mean Credit Suisse, Sydney Branch, and its
successors and assigns in such capacity.

“Bank Bill Rate” shall mean, in relation to an Interest Period for any A/C
Fronted Fixed Rate Loan denominated in Australian Dollars, the rate determined
by the A/C Fronting Lender to be the average bid rate displayed at or about
10:30 a.m. (Sydney time) on the first day of such Interest Period on the Reuters
screen BBSY page for a term equivalent to such Interest Period. If (a) for any
reason there is no rate displayed for a period equivalent to such Interest
Period or (b) the basis on which such rate is displayed is changed and in the
reasonable opinion of the A/C Fronting Lender such rate ceases to reflect the
A/C Fronting Lender’s cost of funding to the same extent as at the Closing Date,
then the Bank Bill Rate shall be the rate determined by the A/C Fronting Lender
to be the average of the buying rates quoted to the A/C Fronting Lender by three
reference banks selected by it at or about that time on that date for bills of
exchange that are accepted by an Australian bank and that have a term equivalent
to the Interest Period. If there are no such buying rates the rate shall be the
rate reasonably determined by the A/C Fronting Lender to be its cost of funds.
Rates will be expressed as a yield percent per annum to maturity and rounded up,
if necessary, to the nearest two decimal places.

 

 


--------------------------------------------------------------------------------



7

 

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowers” shall mean, collectively, Terex, the U.K. Borrower, the European
Borrower, the Australian Borrower and the Italian Borrower.

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a TARGET Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.

“Calculation Date” shall mean (a) the date of delivery of each Borrowing
Request, (b) the date of issuance, extension or renewal of any Letter of Credit,
(c) the date of conversion or continuation of any Borrowing pursuant to
Section 2.10 or (d) such additional dates as the Administrative Agent or the
Required Lenders shall specify.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Casualty” shall have the meaning assigned to such term in the Mortgages.

“Casualty Proceeds” shall have the meaning assigned to such term in the
Mortgages.

A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date) shall own directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Terex; (b) a
majority of the seats (other than vacant seats) on the board of directors of
Terex shall at any time be occupied by persons who were neither (i) nominated by
the board of directors of Terex, nor (ii) appointed by directors so nominated;
(c) any change in control (or similar event,

 


--------------------------------------------------------------------------------



8

 

however denominated) with respect to Terex or any of its Restricted Subsidiaries
shall occur under and as defined in any indenture or agreement in respect of
Indebtedness in an outstanding principal amount in excess of $25,000,000 to
which Terex or any of its Restricted Subsidiaries is a party; or (d) any person
or group shall otherwise directly or indirectly Control Terex.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Multicurrency Revolving Loans,
Domestic Revolving Loans, Term Loans, A/C Fronted Loans, Swingline Loans or
Incremental Term Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Multicurrency Revolving Credit Commitment, Domestic
Revolving Credit Commitment, A/C Fronting Commitment, Swingline Commitment or
Incremental Term Loan Commitment.

“Closing Date” shall mean July 14, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Multicurrency
Revolving Credit Commitment, Domestic Revolving Credit Commitment, Term Loan
Commitment, A/C Fronting Commitment, Swingline Commitment and Incremental Term
Loan Commitment (if any).

“Condemnation” shall have the meaning assigned to such term in the Mortgages.

“Condemnation Proceeds” shall have the meaning assigned to such term in the
Mortgages.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrowers dated June 2006.

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) by Terex or any of its Restricted Subsidiaries during such period
that, in accordance with GAAP, are or should be included in “additions to
property, plant and equipment” or similar items reflected in the consolidated
statement of cash flows of Terex and the Restricted Subsidiaries for such period
(including the amount of assets leased by incurring any Capital Lease Obligation
or Synthetic Lease Obligation); provided that expenditures for Permitted
Acquisitions shall not constitute Consolidated Capital Expenditures.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, without duplication and to the extent deducted from revenues
in determining Consolidated Net Income for such period, the sum of (a) the
aggregate amount of Consolidated Interest Expense for such period, (b) the
aggregate amount of

 


--------------------------------------------------------------------------------



9

 

letter of credit fees paid during such period, (c) the aggregate amount of
income and franchise tax expense for such period, (d) all amounts attributable
to depreciation and amortization for such period, (e) all non-recurring non-cash
charges during such period and (f) all non-cash adjustments made to translate
foreign assets and liabilities for changes in foreign exchange rates made in
accordance with FASB No. 52, and minus, without duplication and to the extent
added to revenues in determining Consolidated Net Income for such period,
(i) all non-recurring non-cash gains during such period and (ii) all non-cash
adjustments made to translate foreign assets and liabilities for changes in
foreign exchange rates made in accordance with FASB No. 52, all as determined on
a consolidated basis with respect to Terex and its Restricted Subsidiaries in
accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA for such period to (b) the sum, without duplication,
of (i) Consolidated Interest Expense for such period; (ii) income or franchise
taxes paid in cash during such period; (iii) scheduled payments of principal
with respect to all Indebtedness; (iv) payments permitted pursuant to Section
6.06 made in cash during such period; and (v) Consolidated Capital Expenditures
made in cash during such period.

“Consolidated Interest Expense” of Terex and its Restricted Subsidiaries shall
mean, for any period, interest expense of Terex and its Restricted Subsidiaries
for such period, net of interest income, included in the determination of
Consolidated Net Income. For purposes of the foregoing, interest expense shall
be determined after giving effect to any net payments made or received by Terex
and its Restricted Subsidiaries under Interest Rate Protection Agreements.
Notwithstanding that the Receivables Program does not constitute Indebtedness
under GAAP, for the purposes of calculating Consolidated Interest Expense under
this Agreement, Consolidated Interest Expense shall also include, for any
period, any fees, discounts, premiums, expenses or similar amounts (other than
legal fees and expenses) incurred, without duplication, by Terex or any of its
Restricted Subsidiaries in connection with the Receivables Program for such
period, including purchase discounts (net of any loss reserves), purchase
premiums, operating expense fees, structuring fees, collection agent fees,
unutilized purchase limit fees and other similar fees and expenses.

“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Total Debt on such date to (b) Consolidated EBITDA for the most
recent period of four consecutive fiscal quarters ended on or prior to such
date; provided that to the extent any Permitted Acquisition or Significant Asset
Sale has occurred during the most recent period of four consecutive fiscal
quarters, Consolidated EBITDA shall be determined for such period of four
consecutive fiscal quarters on a pro forma basis for such occurrences in
accordance with Section 1.05.

“Consolidated Net Income” shall mean, for any period, the sum of net income (or
loss) for such period of Terex and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding: (a) any income of any person
if such person is not a Restricted Subsidiary, except that Terex’s equity in the
net income of any such person for such period shall be included in such
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such person during such period to Terex or a

 


--------------------------------------------------------------------------------



10

 

Restricted Subsidiary as a dividend or other distribution; (b) the income (or
loss) of any person accrued prior to the date it became a Restricted Subsidiary
of Terex or is merged into or consolidated with Terex or such person’s assets
are acquired by Terex or any of its Restricted Subsidiaries; (c) non-recurring
gains (or losses) during such period; (d) extraordinary gains (or losses), as
defined under GAAP during such period; and (e) the income of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Restricted Subsidiary of that income is prohibited by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to the Restricted
Subsidiary.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Dollar Borrowing” shall mean a Borrowing comprised of Dollar Loans.

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.03 using the applicable Exchange Rate with respect to such currency at
the time in effect.

“Dollar Loan” shall mean a Loan denominated in dollars. Dollar Loans may be
Dollar Revolving Loans or Dollar Term Loans.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Domestic Letters of Credit at such time and
(b) the aggregate principal amount of all Domestic L/C Disbursements that have
not yet been reimbursed at such time. The Domestic L/C Exposure of any Domestic
Revolving Credit Lender at any time shall mean its Pro Rata Percentage of the
total Domestic L/C Exposure at such time.

“Domestic Revolving Credit Borrowing” shall mean a Borrowing comprised of
Domestic Revolving Loans.

“Domestic Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Domestic Revolving Loans and to acquire
participations in Domestic L/C Disbursements and Swingline Loans hereunder as
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Domestic Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or

 


--------------------------------------------------------------------------------



11

 

increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate principal amount of the Domestic
Revolving Credit Commitments on the Closing Date is $500,000,000.

“Domestic Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate principal amount of all outstanding
Domestic Revolving Loans of such Lender at such time and (b) the aggregate
amount of such Lender’s Domestic L/C Exposure and Swingline Exposure at such
time.

“Domestic Revolving Credit Lender” shall mean a Lender with a Domestic Revolving
Credit Commitment or an outstanding Domestic Revolving Loan.

“Domestic Revolving Loans” shall mean the revolving loans made by the Lenders to
Terex pursuant to clause (ii) of Section 2.01(a). Each Domestic Revolving Loan
shall be denominated in dollars and shall be a Eurocurrency Revolving Loan or an
ABR Revolving Loan.

“Domestic Subsidiary” shall mean a Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any written notice of violation, claim, demand,
order, directive, cost recovery action or other cause of action by, or on behalf
of, any Governmental Authority or any person for damages, injunctive or
equitable relief, personal injury (including sickness, disease or death),
Remedial Action costs, tangible or intangible property damage, natural resource
damages, nuisance, pollution, any adverse effect on the environment caused by
any Hazardous Material, or for fines, penalties or restrictions, resulting from
or based upon (a) the existence, or the continuation of the existence, of a
Release (including sudden or non-sudden, accidental or non-accidental Releases),
(b) exposure to any Hazardous Material, (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the presence,
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.

 

 


--------------------------------------------------------------------------------



12

 

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Terex, is treated as a single employer under Section 414(b)
or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of Terex or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (f) the receipt by Terex or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the receipt by Terex or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” with respect
to which Terex or any of its Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which Terex or any such
Subsidiary could otherwise be liable; (i) any other event or condition with
respect to a Plan or Multiemployer Plan that could reasonably be expected to
result in liability of any Borrower; and (j) any Foreign Benefit Event.

“Euro” shall mean the single currency of the European Union as constituted by
the Treaty on European Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or any Alternative
Currency (for purposes of determining the Alternative Currency Equivalent with
respect to such Alternative Currency), the rate at which such currency may be
exchanged into dollars or the applicable Alternative Currency, as the case may
be, as set forth at approximately 11:00 a.m., New York City time, on such date
on the applicable Bloomberg Key Cross

 


--------------------------------------------------------------------------------



13

 

Currency Rates Page. In the event that any such rate does not appear on any
Bloomberg Key Cross Currency Rates Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates selected by the Administrative Agent for such purpose, or, at the
discretion of the Administrative Agent, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time in such
market, on such date for the purchase of dollars or the applicable Alternative
Currency, as the case may be, for delivery two Business Days later; provided
that, if at the time of any such determination, for any reason, no such spot
rate is being quoted, the Administrative Agent may use any other reasonable
method it deems appropriate to determine such rate, and such determination shall
be presumed correct absent manifest error.

“Excluded Subsidiary” shall mean each Subsidiary listed on Schedule 1.01(f).

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of July 3, 2002, as amended, among Terex, the U.K. Borrower, the
European Borrower, Powerscreen International Limited, P.P.M. S.A.S., the
Australian Borrower, Terex Germany GmbH & Co. KG, the Italian Borrower, the
lenders party thereto and Credit Suisse (formerly known as Credit Suisse First
Boston), as administrative agent and as collateral agent.

“Existing Letter of Credit” shall mean each letter of credit that is (a) issued
by an Issuing Bank, (b) outstanding on the Closing Date and (c) listed in
Schedule 1.01(c).

“Existing Senior Subordinated Notes” shall mean Terex’s (i) 9-1/4% Senior
Subordinated Notes due 2011, in an initial aggregate principal amount of
$200,000,000, (ii) 10-3/8% Senior Subordinated Notes due 2011, in an initial
aggregate principal amount of $300,000,000, and (iii) 7-3/8% Senior Subordinated
Notes due 2014, in an initial aggregate principal amount of $300,000,000, issued
pursuant to the Existing Subordinated Note Indentures.

“Existing Subordinated Note Indentures” shall mean the indentures (i) dated as
of March 29, 2001 and as of December 17, 2001, as applicable, among Terex, the
guarantors identified therein and The Bank of New York, as trustee, and
(ii) dated as of November 25, 2003, among Terex, the guarantors identified
therein and HSBC Bank USA, as trustee, in each case as in effect on the Closing
Date and as thereafter amended from time to time in accordance with the
requirements thereof and hereof, pursuant to which the Existing Senior
Subordinated Notes were issued.

“Facility Fee” shall have the meaning assigned to such term in Section 2.05(a).

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

“Fees” shall mean the Facility Fees, the Administrative Agent Fees, the A/C
Participation Fees, the A/C Fronting Fees, the L/C Participation Fees and the
Issuing Bank Fees.

 

 


--------------------------------------------------------------------------------



14

 

 

“Financial Officer” of any person shall mean the chief financial officer, a Vice
President-Finance, principal accounting officer, Treasurer or Controller of such
person and any other officer or similar official thereof responsible for
financial matters of such person (or any other person reasonably acceptable to
the Administrative Agent).

“Finsub” shall mean a bankruptcy-remote corporation that is a wholly owned
Restricted Subsidiary of Terex organized solely for the purpose of engaging in
the Receivables Program.

“Floor Plan Guarantees” shall mean Guarantees (including but not limited to
repurchase or remarketing obligations) by Terex or a Restricted Subsidiary
incurred in the ordinary course of business consistent with past practice of
Indebtedness incurred by a franchise dealer, or other purchaser or lessor, for
the purchase of inventory manufactured or sold by Terex or a Restricted
Subsidiary, the proceeds of which Indebtedness is used solely to pay the
purchase price of such inventory to such franchise dealer or other purchaser or
lessor and any related reasonable fees and expenses (including financing fees);
provided, however, that (a) to the extent commercially practicable, the
Indebtedness so Guaranteed is secured by a perfected first priority Lien on such
inventory in favor of the holder of such Indebtedness and (b) if Terex or such
Restricted Subsidiary is required to make payment with respect to such
Guarantee, Terex or such Restricted Subsidiary will have the right to receive
either (i) title to such inventory, (ii) a valid assignment of a perfected first
priority Lien in such inventory or (iii) the net proceeds of any resale of such
inventory.

“Foreign Base Rate Loans” shall mean Loans (other than A/C Fronted Loans) in any
Alternative Currency the rate of interest applicable to which is based upon the
rate of interest per annum maintained by the Administrative Agent as the rate of
interest (in the absence of a Eurocurrency rate) determined by it with the
approval of a majority in interest of the Lenders participating in such Loan to
be the average rate charged to borrowers of similar quality as the applicable
Borrower of such Loans in such Alternative Currency. Notwithstanding anything to
the contrary contained herein, Loans may be made or maintained as Foreign Base
Rate Loans only to the extent specified in Section 2.02(f), 2.08 or 2.15.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $25,000,000 (or the
Dollar Equivalent thereof in another currency) by Terex or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Terex or any

 


--------------------------------------------------------------------------------



15

 

of its Subsidiaries, or the imposition on Terex or any of its Subsidiaries of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of $25,000,000 (or the Dollar Equivalent
thereof in another currency).

“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, the United Kingdom, Italy, Australia, Ireland, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business and (ii) Floor Plan Guarantees except to the
extent that they appear as debt on the balance sheet of Terex and its
consolidated Restricted Subsidiaries.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among Terex, the Subsidiaries
of Terex party thereto and the Collateral Agent for the benefit of the Secured
Parties.

“Guarantors” shall mean Terex and the Subsidiary Guarantors.

“Hazardous Materials” shall mean all explosive or radioactive materials,
substances or wastes, hazardous or toxic materials, substances or wastes,
pollutants, solid, liquid or gaseous wastes, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls (“PCBs”) or PCB-containing

 


--------------------------------------------------------------------------------



16

 

materials or equipment, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” shall mean any Interest Rate Protection Agreement or any
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
not entered into for speculation.

“Incremental Amount” shall mean $300,000,000.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and Terex, among Terex, the Administrative Agent and each Incremental Term
Lender and/or existing or additional Revolving Credit Lender party thereto.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.27, to make Incremental Term Loans to Terex.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

“Incremental Term Loan Repayment Date” shall mean each date regularly scheduled
for the payment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
Terex pursuant to Section 2.01(b). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.27 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances of any kind, (b) all
obligations of such person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such person upon which interest charges are
customarily paid, (d) all obligations of such person under conditional sale or
other title retention agreements relating to property or assets purchased by
such person, (e) all obligations of such person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) all obligations of
such person as

 


--------------------------------------------------------------------------------



17

 

an account party in respect of letters of credit and (k) all obligations of such
person as an account party in respect of bankers’ acceptances. The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner, to the extent such Indebtedness is recourse to such
person either expressly or by operation of law. Notwithstanding that the
Receivables Program does not constitute Indebtedness under GAAP, solely for the
purposes of Section 6.01 of this Agreement, the Indebtedness of Finsub shall
also include all consideration provided to Finsub by the purchaser of Program
Receivables less any amounts collected (or deemed collected) with respect to
such Program Receivables and accounted for as required by the Receivables
Program Documentation (such amount being referred to in the Receivables Program
Documentation as the “Investment”).

“Initial Ratings Threshold” shall mean ratings of the Loans of BB or better by
S&P and Ba2 or better by Moody’s, in each case with no negative outlook.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to any Borrowing, and, in addition, the date of any prepayment of any
Eurocurrency Borrowing or A/C Fronted Fixed Rate Loan or conversion of any such
Borrowing or Loan to an ABR Borrowing or an A/C Fronted Base Rate Loan,
respectively.

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing (including any
A/C Fronted Fixed Rate Loan bearing interest by reference to the Adjusted LIBO
Rate), the period commencing on the date of such Borrowing and ending 14 days
thereafter or on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
1, 2, 3 or 6 months thereafter (and, in the case of an Alternative Currency
Borrowing maturing or required to be repaid in less than 14 days, the date
thereafter requested by the applicable Borrower and agreed to by the
Administrative Agent), as the applicable Borrower may elect, (b) as to any
ABR Borrowing or Borrowing bearing interest by reference to the A/C Fronted Base
Rate, the period commencing on the date of such Borrowing and ending on the
earliest of (i) the next succeeding March 31, June 30, September 30 or
December 31, and (ii) the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable, (c) as to any A/C Fronted Fixed Rate Loan bearing
interest by reference to the Bank Bill Rate, the period commencing on the date
of such Loan and ending on the date (more than 7 but not more than 92 days
thereafter) as the Australian Borrower may elect and (d) as to any A/C Fronted
Fixed Rate Loan bearing interest by reference to the Italian Fixed Rate, the
period commencing on the date of such Loan and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2 or 3 months thereafter, as the Italian
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue

 


--------------------------------------------------------------------------------



18

 

from and including the first day of an Interest Period to but excluding the last
day of such Interest Period.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement entered into in the ordinary course of business
of any Borrower or any Restricted Subsidiary and not solely for speculation.

“Investment Grade Ratings” shall mean ratings of the Loans of BBB- or better by
S&P and Baa3 or better by Moody’s, in each case with no negative outlook.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, acting
through any of its Affiliates or branches, in its capacity as issuer of the
Letters of Credit hereunder, (b) Bank of America, N.A., (c) ABN-Amro Bank,
(d) with respect to each Existing Letter of Credit, the Lender that issued such
Existing Letter of Credit and (e) any other Lender that may become an Issuing
Bank pursuant to Section 2.23(i) or 2.26, with respect to Letters of Credit
issued by such Lender. For the purposes of each Loan Document other than this
Agreement, the term “Issuing Bank” shall also include each Additional L/C
Issuing Bank.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Italian Fixed Rate” shall mean, with respect to any A/C Fronted Fixed Rate Loan
made to the Italian Borrower, the rate per annum (adjusted for reserve
requirements, if any) determined by the Italian Fronting Lender at approximately
11:00 a.m. (London time) on the date which is two Business Days prior to or the
beginning of the relevant Interest Period (as specified in the applicable
Borrowing Request) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Euro, for a period equal to such Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “Italian Fixed
Rate” shall be the interest rate per annum determined by the Italian Fronting
Lender to be the average of the rates per annum (rounded upwards, if necessary,
to the next 1/16 of 1% and adjusted for reserve requirements, if any) at which
deposits in Euro are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Italian Fronting Lender at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period.

“Italian Fronting Lender” shall mean Bayerische Hypo-und Vereinsbank AG, Milan
Branch, and its successors and assigns in such capacity.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.16.

“JV Finco” shall mean a special purpose entity, in which Terex or a Restricted
Subsidiary owns an Equity Interest, with the balance owned by one or more
financial institutions, formed primarily for the purpose of financing purchases
by customers of

 


--------------------------------------------------------------------------------



19

 

Terex and the Restricted Subsidiaries of goods and services offered by Terex and
its Subsidiaries.

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit. An L/C Disbursement shall be a “Domestic L/C
Disbursement” if made in respect of a Domestic Letter of Credit and a
“Multicurrency L/C Disbursement” if made in respect of a Multicurrency Letter of
Credit.

“L/C Exposure” shall mean at any time the sum of (a) the Domestic L/C Exposure
and (b) the Multicurrency L/C Exposure. For the purpose of each Loan Document
other than this Agreement, the term “L/C Exposure” shall also include the
Additional L/C Exposure.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance. Unless the
context clearly indicates otherwise, the term “Lenders” shall include the A/C
Fronting Lenders and the Swingline Lender.

“Letter of Credit” shall mean (a) any letter of credit issued pursuant to
Section 2.23 and (b) any Existing Letter of Credit. For the purpose of each Loan
Document other than this Agreement, the term “Letter of Credit” shall also
include any “Additional Letter of Credit”. A Letter of Credit shall be a
“Domestic Letter of Credit” if issued or deemed issued under the Domestic
Revolving Credit Commitments and shall be a “Multicurrency Letter of Credit” if
issued or deemed issued under the Multicurrency Revolving Credit Commitments.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing, the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date which is two Business Days prior to or, with respect to
Eurocurrency Borrowings denominated in Pounds, at approximately 11:00 a.m.
(London time) on the same day as, the beginning of the relevant Interest Period
(as specified in the applicable Borrowing Request) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars or the
relevant Alternative Currency, as applicable (as set forth by any service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates), for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars or the relevant Alternative
Currency, as applicable, are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the

 


--------------------------------------------------------------------------------



20

 

Administrative Agent at approximately 11:00 a.m. (London time) on the date which
is two Business Days prior to or, with respect to Eurocurrency Borrowings
denominated in Pounds, at approximately 11:00 a.m. (London time) on the same day
as, the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Security Documents, the
Post-Closing Letter and each Incremental Assumption Agreement.

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans, the A/C Fronted Loans
and the Swingline Loans.

“Local Time” shall mean, in relation to any Borrowing by (a) Terex, New York
City time, (b) the U.K. Borrower, the European Borrower or the Italian Borrower,
London time, and (c) the Australian Borrower, Melbourne time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, prospects or condition, financial or otherwise, of
Terex and the Restricted Subsidiaries, taken as a whole, (b) material impairment
of the ability of the Loan Parties to perform their obligations under the Loan
Documents or (c) material impairment of the rights of or benefits available to
the Lenders under any Loan Document.

“Material Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that
is a Restricted Subsidiary and that either (a) is an obligor (by Guarantee or
otherwise) in respect of Indebtedness for borrowed money in an aggregate
principal amount in excess of $25,000,000 at any time outstanding or (b) as of
the last day of any fiscal quarter, satisfies either of the following tests:

(i) such Subsidiary’s total tangible assets (after intercompany eliminations)
exceeds 3% of consolidated total tangible assets of Terex and its Subsidiaries;
or

(ii) such Subsidiary’s revenue for the last twelve months ending as of the last
day of such fiscal quarter exceeds 3% of the revenue for the last twelve months
ending as of the last day of such fiscal quarter of Terex and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP;

 

 


--------------------------------------------------------------------------------



21

 

 

provided, that, if on the last day of any fiscal quarter of Terex, Restricted
Domestic Subsidiaries that on such date are not otherwise Loan Parties shall in
the aggregate have either combined consolidated total tangible assets in excess
of 10% of the consolidated total tangible assets of Terex and its Subsidiaries
or combined consolidated revenues for the last twelve month period ending on
such date in excess of 10% of the consolidated revenues of Terex and its
Subsidiaries for such period, in each case on a consolidated basis in accordance
with GAAP, then Terex shall promptly cause one or more of such Subsidiaries to
become Loan Parties so that neither of such thresholds is exceeded.
Notwithstanding the foregoing, an Excluded Subsidiary shall not become a
Material Domestic Restricted Subsidiary pursuant to clause (a) of this
definition as a result of any obligations in respect of borrowed money existing
on the Closing Date.

“Material First Tier Foreign Subsidiary” shall mean (a) any Foreign Subsidiary
listed on Schedule 1.01(d) and (b) each other first tier Foreign Subsidiary of
Terex or a Subsidiary Guarantor which, as of the last day of any fiscal quarter,
satisfies either of the following tests:

(i) such Foreign Subsidiary’s total tangible assets (after intercompany
eliminations) exceeds 3% of consolidated total tangible assets of Terex and its
Subsidiaries; or

(ii) such Foreign Subsidiary’s revenue for the last twelve months ending as of
the last day of such fiscal quarter exceeds 3% of the revenue for the last
twelve months ending as of the last day of such fiscal quarter of Terex and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Material Owned Real Property” shall mean real property located in the United
States of America which is owned by Terex or a Subsidiary Guarantor with a fair
market value in excess of $10,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean the Material Owned Real Properties with
respect to which a Mortgage is executed and delivered in accordance with
Section 5.11 or the Post-Closing Letter.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
Section 5.11 or the Post-Closing Letter, each substantially in the form of
Exhibit E.

“Multicurrency L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit denominated in
dollars at such time, (b) the Dollar Equivalent of the aggregate undrawn amount
of all outstanding Multicurrency Letters of Credit denominated in Alternative
Currencies at such time, (c) the aggregate principal amount of all L/C
Disbursements in respect of Multicurrency Letters of Credit denominated in
dollars that have not yet been reimbursed at such time and (d) the Dollar
Equivalent of the aggregate principal amount of all L/C Disbursements in respect
of Multicurrency Letters of Credit denominated in Alternative Currencies that
have not yet been reimbursed at such time. The Multicurrency

 


--------------------------------------------------------------------------------



22

 

L/C Exposure of any Revolving Credit Lender at any time shall mean its Pro Rata
Percentage of the total Multicurrency L/C Exposure at such time.

“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.

“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Multicurrency Revolving Loans and
to acquire participations in Multicurrency L/C Disbursements and A/C Fronted
Loans hereunder as set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Multicurrency Revolving
Credit Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate principal amount of the Multicurrency Revolving Credit Commitments on
the Closing Date is $200,000,000.

“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the sum of (a) the aggregate principal amount of all outstanding
Multicurrency Revolving Loans of such Lender at such time denominated in
dollars, (b) the Dollar Equivalent of the aggregate principal amount of all
outstanding Multicurrency Revolving Loans of such Lender that are Alternative
Currency Loans at such time and (c) the aggregate amount of such Lender’s
Multicurrency L/C Exposure and A/C Fronted Exposure at such time.

“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or an outstanding Multicurrency Revolving Loan.

“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to any Borrower pursuant to clause
(iii) of Section 2.01(a). Multicurrency Revolving Loans may be denominated in
dollars or Alternative Currencies.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of non-cash consideration initially received and including all
insurance settlements and condemnation awards in excess of $5,000,000 from any
single event or series of related events), net of (i) transaction expenses
(including reasonable broker’s fees or commissions, legal fees, accounting fees,
investment banking fees and other professional fees, transfer and similar taxes
and Terex’s good faith estimate of income taxes paid or payable in connection
with the receipt of such cash proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, including pursuant to any escrow arrangement, against any
liabilities under any indemnification obligations associated with such Asset
Sale (provided that, to the extent and at the time any such amounts are released
from such reserve, such amounts shall constitute Net Cash Proceeds), (iii) in
the case of insurance settlements and condemnation awards, amounts previously
paid by

 


--------------------------------------------------------------------------------



23

 

Terex and its Restricted Subsidiaries to replace or restore the affected
property, and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by the
asset sold in such Asset Sale and is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that if (A) Terex shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
Terex’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of Terex and its Restricted Subsidiaries within
300 days of receipt of such proceeds and (B) no Default or Event of Default
shall have occurred and shall be continuing at the time of such certificate or
at the proposed time of the application of such proceeds, such proceeds shall
not constitute Net Cash Proceeds except to the extent not so used at the end of
such 300-day period, at which time such proceeds shall be deemed to be Net Cash
Proceeds, and (b) with respect to any issuance or disposition of Indebtedness,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses (including reasonable broker’s fees or commissions,
legal fees, accounting fees, investment banking fees and other professional
fees, and underwriter’s discounts and commissions) incurred in connection
therewith.

“North Atlantic Guarantee Agreement” shall mean the North Atlantic Guarantee
Agreement, substantially in the form of Exhibit F, among the U.K. Borrower, the
European Borrower and the Collateral Agent for the benefit of the Secured
Parties.

“Obligations” shall mean all obligations defined as “Obligations” in any of the
Security Documents.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.27(a).

“Payment Location” shall mean an office, branch or other place of business of
any Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Acquisitions” shall mean acquisitions (in a single transaction or a
series of related transactions) of not less than 51% of the outstanding Equity
Interests of any corporation, partnership, a division of any corporation or any
similar business unit (or of all or substantially all the assets and business of
any of the foregoing) engaged in a Related Business so long as (a) in the case
of each such acquisition of Equity Interests, such acquisition was not preceded
by an unsolicited tender offer for such Equity Interests by Terex or any of its
Affiliates, (b) Terex shall have delivered to the Administrative Agent a
certificate certifying that at the time of and immediately after giving effect
to such acquisition and the financing therefor, no Default or Event of Default
shall have occurred and be continuing and (c) the Consolidated Leverage Ratio
(calculated on a pro forma basis in accordance with Section 1.05) shall be less
than or equal to 3.75 to 1.00.

 

 


--------------------------------------------------------------------------------



24

 

 

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or by any of its agencies
or instrumentalities, in each case maturing within ten years from the date of
acquisition thereof;

(b) direct obligations of, or auction rate securities issued by, any State of
the United States of America (or any political subdivision or public
instrumentality thereof), domestic or foreign corporations, or domestic or
foreign commercial banking institutions having, at such date of acquisition, a
rating of at least “A” by S&P or “A2” by Moody’s, in each case maturing within
eighteen months from the date of acquisition thereof;

(c) investments in commercial paper and variable rate notes maturing within one
year from the date of acquisition thereof and having, at such date of
acquisition, the highest short-term credit rating obtainable from S&P or from
Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, (i) the Administrative Agent or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof or (ii) a commercial banking institution organized and located in
a country recognized by the United States of America, in each case that has a
combined capital and surplus and undivided profits of not less than $250,000,000
(or the Dollar Equivalent thereof in another currency);

(e) repurchase obligations with a term of not more than ninety days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above;

(f) (i) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above or
(ii) enhanced yield funds or European money market funds having, at such date of
acquisition, a rating of at least “A” by S&P or “A2” by Moody’s and that
are capable of being fully liquidated at their respective net asset values at
any time within ten Business Days; and

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership, other
business entity or government, or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which Terex or any ERISA Affiliate is

 


--------------------------------------------------------------------------------



25

 

(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Closing Letter” shall mean the letter agreement dated the Closing Date
between Terex and the Administrative Agent pursuant to which Terex agrees, among
other things, to cause certain real property and other assets specified therein
to become Collateral within the time periods specified therein.

“Pounds” and “£” shall mean pounds sterling in lawful currency of the
United Kingdom.

“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “Alternate Base Rate”.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Aggregate Domestic Revolving Credit Commitments or the
Aggregate Multicurrency Revolving Credit Commitments, as the case may be,
represented by such Lender’s Domestic Revolving Credit Commitment or
Multicurrency Revolving Credit Commitment.

“Program Receivables” shall mean all trade receivables and related contract
rights originated and owned by Terex or any Restricted Subsidiary and sold
pursuant to the Receivables Program.

“Purchase Money Indebtedness” shall mean any Indebtedness of a person to any
seller or other person incurred to finance the acquisition (including in the
case of a Capital Lease Obligation or Synthetic Lease Obligation, the lease) of
any after acquired real or personal tangible property or assets related to the
business of Terex or its Restricted Subsidiaries and which is incurred
substantially concurrently with such acquisition and is secured only by the
assets so financed.

“Receivables Program” shall mean, collectively, (a) the sale of, or transfer of
interests in, Program Receivables to Finsub in exchange for consideration equal
to the fair market value of such Program Receivables (i.e., a “true sale”)
(provided that not less than 95% of such consideration shall be in the form of
cash) and (b) the sale of, or transfer of interests in, such Program Receivables
by Finsub to special purpose trusts or corporations which are not Affiliates of
Terex; provided, that all governing terms and conditions (including any terms or
conditions providing for recourse to Terex or any of its Restricted Subsidiaries
(other than Finsub)) of the Receivables Program shall be subject to the prior
written approval of the Administrative Agent, which approval shall not be
unreasonably withheld or delayed.

“Receivables Program Documentation” shall mean all written agreements that may
from time to time be entered into by Terex, any Restricted Subsidiary and/or
Finsub in connection with any Receivables Program, as such agreements may be
amended, supplemented or otherwise modified from time to time in accordance with
the provisions thereof and hereof.

 

 


--------------------------------------------------------------------------------



26

 

 

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(l).

“Register” shall have the meaning given such term in Section 9.04(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Business” shall mean any business that is the same, similar or
otherwise reasonably related, ancillary or complementary to the businesses of
Terex and its Restricted Subsidiaries on the Closing Date.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.

“Remedial Action” shall mean (a) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.

“Repayment Date” shall have the meaning given such term in Section 2.11. Unless
the context shall otherwise require, the term “Repayment Date” shall include any
Incremental Term Loan Repayment Dates.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans and A/C Fronted Loans), L/C Exposure, Swingline Exposure, A/C
Fronted Exposure and unused Revolving Credit Commitments and Term Loan
Commitments representing at least 51% of the sum of all Loans outstanding
(excluding Swingline Loans and A/C Fronted Loans), L/C Exposure, Swingline
Exposure, A/C Fronted Exposure and unused Revolving Credit Commitments and Term
Loan Commitments at such time. For purposes of determining the Required Lenders
on any date, any amounts denominated in an Alternative Currency shall be
translated into dollars at the Dollar Equivalent in effect on the most recent
Calculation Date.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement (or any other person reasonably acceptable to the
Administrative Agent).

 

 


--------------------------------------------------------------------------------



27

 

 

“Restricted Subsidiary” shall mean (i) each direct or indirect Subsidiary of
Terex that is not an Unrestricted Subsidiary of Terex on the Closing Date and
(ii) each direct or indirect Subsidiary of Terex organized or acquired after the
Closing Date that has not been designated an Unrestricted Subsidiary in
accordance with the provisions of Section 6.13. A Restricted Subsidiary may be
referred to herein as a “Restricted Domestic Subsidiary” or as a “Restricted
Foreign Subsidiary”, as applicable.

“Revolving Credit Availability Period” shall mean the period commencing with the
Closing Date and ending on the Revolving Credit Maturity Date.

“Revolving Credit Borrowing” shall mean a Multicurrency Revolving Credit
Borrowing or a Domestic Revolving Credit Borrowing.

“Revolving Credit Commitment” shall mean a Multicurrency Revolving Credit
Commitment or a Domestic Revolving Credit Commitment.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender’s Domestic Revolving Credit Exposure and Multicurrency
Revolving Credit Exposure.

“Revolving Credit Lender” shall mean a Multicurrency Revolving Credit Lender or
a Domestic Revolving Credit Lender.

“Revolving Credit Maturity Date” shall mean July 14, 2012.

“Revolving Loans” shall mean the Domestic Revolving Loans and the Multicurrency
Revolving Loans.

“Sale and Leaseback” shall have the meaning set forth in Section 6.03.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement and shall also include each Additional L/C Issuing
Bank.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the North Atlantic Guarantee Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Terex or any Restricted Subsidiary to any person other than Terex
or a Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person if, during the most recent period of four
consecutive fiscal quarters preceding the date of such transaction for which
financial statements are available, such person, division, line of business or
other business unit contributed more than 7.5% of the Consolidated EBITDA of
Terex and its Subsidiaries.

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

 


--------------------------------------------------------------------------------



28

 

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority to which banks are subject for any
category of deposits or liabilities customarily used to fund loans or by
reference to which interest rates applicable to Loans are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board (and for purposes of Regulation D,
Eurocurrency Loans denominated in dollars shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board)). Loans shall
be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any other applicable law, rule or
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of Terex.

“Subsidiary Borrowers” shall mean, collectively, (a) the U.K. Borrower, (b) the
Australian Borrower, (c) the Italian Borrower and (d) the European Borrower.

“Subsidiary Guarantors” shall mean each person listed on Schedule 1.01(b) and
each other person that becomes party to the Guarantee and Collateral Agreement
as a Guarantor, and the permitted successors and assigns of each such person.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Domestic Revolving Credit Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Credit Suisse, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
its Swingline Commitment.

 

 


--------------------------------------------------------------------------------



29

 

 

“Synthetic Lease” shall mean a lease of property or assets (other than
inventory) designed to permit the lessee (a) to claim depreciation on such
property or assets under U.S. tax law and (b) to treat such lease as an
operating lease or not to reflect the leased property or assets on the lessee’s
balance sheet under GAAP.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The total amount
of the initial Term Loan Commitments is $200,000,000. Unless the context shall
otherwise require, after the effectiveness of any Incremental Term Loan
Commitment, the term “Term Loan Commitment” shall include such Incremental Term
Loan Commitment.

“Term Loan Maturity Date” shall mean July 14, 2013.

“Term Loans” shall mean the Term Loans made by the Lenders to Terex pursuant to
this Agreement. Each Term Loan shall be either a Eurocurrency Term Loan or an
ABR Term Loan. Unless the context shall otherwise require, the term “Term Loans”
shall include any Incremental Term Loans.

“Total Debt” shall mean, as of any date of determination, without duplication,
the aggregate principal amount of Indebtedness of Terex and its Restricted
Subsidiaries outstanding as of such date, determined on a consolidated basis
(other than Indebtedness of the type referred to in clauses (i) and (j) of the
definition of the term “Indebtedness”, except to the extent of any unreimbursed
drawings under Indebtedness of the type referred to in clause (j) of such
definition). For purposes of calculating the Consolidated Leverage Ratio on any
date, the amount of Total Debt on such date shall be reduced by the amount, if
any, that cash on the balance sheet of Terex and its consolidated Restricted
Subsidiaries on such date exceeds $5,000,000.

“Total Domestic Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Domestic Revolving Credit Commitments, as in effect at
such time.

“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time.

 

 


--------------------------------------------------------------------------------



30

 

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowing is denominated. For purposes hereof, the term “Rate”
shall include the Adjusted LIBO Rate, the Alternate Base Rate and the rate with
respect to any Foreign Base Rate Loan, and currency shall include dollars and
any Alternative Currency permitted hereunder.

“Unrestricted Subsidiaries” shall mean, collectively, (a) each Subsidiary of
Terex listed on Schedule 1.01(e) and (b) any other Subsidiary of Terex that has
been designated as an Unrestricted Subsidiary by Terex pursuant to and in
compliance with Section 6.13. No Unrestricted Subsidiary may own any Equity
Interests of a Restricted Subsidiary.

“U.S. Base Rate” shall mean, for any day in the jurisdiction of any Subsidiary
Borrower, a rate per annum equal to the greater of (a) the Prime Rate and
(b) the rate of interest determined from time to time by the Administrative
Agent as its base rate in effect at its principal office in such jurisdiction
for determining interest rates on U.S.-denominated commercial loans made in such
jurisdiction.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity or 100% of the ordinary voting power
or 100% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by such person or one or more wholly
owned subsidiaries of such person or by such person and one or more wholly owned
subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference in this Agreement to any Loan Document shall
mean such document as amended, restated, supplemented or otherwise modified from
time to time and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if Terex notifies the Administrative Agent that Terex wishes to
amend any covenant in Article VI or any related definition to eliminate the
effect of any change in GAAP occurring after the date of this Agreement on the
operation of such covenant (or if the

 


--------------------------------------------------------------------------------



31

 

Administrative Agent notifies Terex that the Required Lenders wish to amend
Article VI or any related definition for such purpose), then Terex’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
Terex and the Required Lenders.

SECTION 1.03. Exchange Rates. On each Calculation Date, the Administrative Agent
shall determine the Exchange Rate as of such Calculation Date to be used for
calculating relevant Dollar Equivalent and Alternative Currency Equivalent
amounts. The Exchange Rates so determined shall become effective on such
Calculation Date, shall remain effective until the next succeeding Calculation
Date and shall for all purposes of this Agreement (other than any provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between the applicable currencies.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.05. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition or would result in a Default or an Event
of Default), the Consolidated Leverage Ratio shall be calculated with respect to
such period on a pro forma basis after giving effect to such Permitted
Acquisition or Significant Asset Sale (including, without duplication, (a) all
pro forma adjustments required by Article 11 of Regulation S-X under the
Securities Act of 1933, as amended, and (b) pro forma adjustments for cost
savings (net of continuing associated expenses) to the extent such cost savings
have been realized or are reasonably expected to be realized within 12 months
following such Permitted Acquisition or Significant Asset Sale, provided that
all such adjustments shall be reasonably acceptable to the Administrative Agent
and shall be set forth in a reasonably detailed certificate of a Financial
Officer of Terex), using, for purposes of making such calculations, the
historical financial statements of Terex and the Restricted Subsidiaries which
shall be reformulated as if such Permitted Acquisition or Significant Asset
Sale, and any other Permitted Acquisitions or Significant Asset Sales that have
been consummated during the period, had been consummated on the first day of
such period.

ARTICLE II

 

The Credits

SECTION 2.01. Commitments and Loans. (a)  Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each
Lender agrees, severally and not jointly, (i) to make Term Loans to Terex, in
dollars, on the Closing Date in accordance with the terms hereof, in an
aggregate principal amount not to exceed its Term Loan Commitment, (ii) to make
Domestic Revolving Loans to

 


--------------------------------------------------------------------------------



32

 

Terex, in dollars, at any time and from time to time during the Revolving Credit
Availability Period, and until the earlier of the Revolving Credit Maturity Date
and the termination of the Domestic Revolving Credit Commitment of such Lender
in accordance with the terms hereof, in an aggregate principal amount at any
time outstanding that will not result in such Lender’s Domestic Revolving Credit
Exposure exceeding such Lender’s Domestic Revolving Credit Commitment, and
(iii) to make Multicurrency Revolving Loans to the Borrowers, at any time and
from time to time during the Revolving Credit Availability Period, and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Multicurrency Revolving Credit Commitment of such Lender in accordance with the
terms hereof, in dollars (in the case of each Borrower), Euro (in the case of
Terex, the European Borrower, the U.K. Borrower and the Italian Borrower),
Pounds (in the case of Terex, the European Borrower and the U.K. Borrower) and
Australian Dollars (in the case of the Australian Borrower) in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Multicurrency Revolving Credit Exposure exceeding such Lender’s Multicurrency
Revolving Credit Commitment. Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrowers may borrow, pay or prepay and reborrow Revolving Loans. Amounts
paid or prepaid in respect of Term Loans may not be reborrowed.

(b) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, if
such Lender has so committed pursuant to Section 2.27, to make Incremental Term
Loans to Terex, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment and otherwise on the terms and subject to the conditions
set forth in any Incremental Assumption Agreement to which such Lender may
become a party. Amounts paid or prepaid in respect of Incremental Term Loans may
not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than A/C Fronted Loans and Swingline
Loans) shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their applicable Term Loan Commitments or
Revolving Credit Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $100,000 (or the
Alternative Currency Equivalent thereof) and not less than $2,500,000 (or the
Alternative Currency Equivalent thereof) (except with respect to any Incremental
Term Loan, to the extent otherwise provided in the applicable Incremental
Assumption Agreement) or (ii) equal to the remaining available balance of the
applicable Commitments. As provided in Section 2.03, each request for a
Borrowing shall state the amount requested in dollars (whether or not such
Borrowing is to be an Alternative Currency Borrowing).

(b) Subject to Sections 2.08, 2.15 and 2.24, (i) each Dollar Borrowing made by
Terex shall be comprised entirely of ABR Loans or Eurocurrency Loans as Terex
may request pursuant to Section 2.03 and (ii) each Dollar Borrowing made by a
Subsidiary

 


--------------------------------------------------------------------------------



33

 

Borrower, and each Alternative Currency Borrowing, shall be comprised entirely
of Eurocurrency Loans. Each Lender may at its option make any Eurocurrency Loan
by causing any domestic or foreign branch of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that no Borrower shall be entitled to request any Borrowing
that, if made, would result in more than 20 Eurocurrency Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods or denominated in different currencies, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Dollar Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than
11:00 a.m., Local Time, and the Administrative Agent shall, promptly upon
receipt thereof, credit the amounts so received to an account as designated by
Terex, in the applicable Borrowing Request or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders. Each Lender shall
make each Alternative Currency Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
the jurisdiction of the applicable Alternative Currency as the Administrative
Agent may designate for such purposes not later than 11:00 a.m., Local Time, and
the Administrative Agent shall, promptly upon receipt thereof, credit the
amounts so received to an account as designated by the applicable Borrower in
the applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of any Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds in the applicable
currency (which determination shall be conclusive absent manifest error). If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

 


--------------------------------------------------------------------------------



34

 

 

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Interest Period with respect to any Eurocurrency
Borrowing or A/C Fronted Fixed Rate Loan that would end after the Revolving
Credit Maturity Date, the Term Loan Maturity Date or the Incremental Term Loan
Maturity Date, as the case may be.

(f) If any Issuing Bank shall not have received from any Borrower the payment
required to be made by it pursuant to Section 2.23(e) within the time specified
in such Section, such Issuing Bank will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
Domestic Revolving Credit Lender or Multicurrency Revolving Credit Lender, as
applicable, of such L/C Disbursement and its Pro Rata Percentage thereof. In the
case of Letters of Credit denominated in dollars, each applicable Revolving
Credit Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., Local Time, on such date (or, if
such Revolving Credit Lender shall have received such notice later than 12:00
(noon), Local Time, on any day, not later than 10:00 a.m., Local Time, on the
immediately following Business Day), an amount in dollars equal to such Lender’s
Pro Rata Percentage of such L/C Disbursement (it being understood that such
amount shall be deemed to constitute an ABR Domestic Revolving Loan or
Multicurrency Revolving Loan, as applicable, of such Lender and such payment
shall be deemed to have reduced the L/C Exposure), and the Administrative Agent
will promptly pay to the applicable Issuing Bank amounts so received by it from
the Revolving Credit Lenders. In the case of Letters of Credit denominated in
Pounds or Euro, each Multicurrency Revolving Credit Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., Local Time, on such date (or if such Revolving Credit Lender
shall have received such notice later than 12:00 (noon), Local Time, on the
immediately following Business Day), an amount in such Alternative Currency
equal to such Lender’s Pro Rata Percentage of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an Alternative
Currency Revolving Loan of such Lender and such payment shall be deemed to have
reduced the Multicurrency L/C Exposure), and the Administrative Agent will
promptly pay to the applicable Issuing Bank amounts so received by it from the
Revolving Credit Lenders. In the case of Letters of Credit denominated in any
Alternative Currency other than Pounds or Euro, the Administrative Agent shall
notify each Multicurrency Revolving Credit Lender of the Dollar Equivalent of
the L/C Disbursement and of such Revolving Credit Lender’s Pro Rata Percentage
thereof, and each Revolving Credit Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than
2:00 p.m., Local Time, on such date (or, if such Revolving Credit Lender shall
have received such notice later than 12:00 (noon), Local Time, on any day, not
later than 10:00 a.m., Local Time, on the immediately following Business Day),
an amount in dollars equal to such Lender’s Pro Rata Percentage of the Dollar
Equivalent of such L/C Disbursement (it being understood that such amount shall
be deemed to constitute an ABR Multicurrency Revolving Loan of such Lender and
such payment shall be deemed to have reduced the Multicurrency L/C Exposure),
and the Administrative Agent will promptly pay to the applicable Issuing Bank
amounts so received by it from the Revolving Credit Lenders. The Administrative
Agent will promptly pay to the applicable Issuing Bank any amounts received by
it from any Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit

 


--------------------------------------------------------------------------------



35

 

Lender makes any payment pursuant to this paragraph (f); any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made such
payments and to the applicable Issuing Bank, as their interests may appear. If
any Revolving Credit Lender shall not have made its Pro Rata Percentage of such
L/C Disbursement available to the Administrative Agent as provided above, such
Lender and the applicable Borrower severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of the applicable Issuing Bank
at (i) in the case of any Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, a rate determined by the Administrative
Agent to represent its cost of overnight funds in the applicable currency, and
for each day thereafter, (x) if such L/C Disbursement is denominated in dollars,
the Alternate Base Rate, and (y) if such L/C Disbursement is denominated in an
Alternative Currency, the applicable Foreign Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan, an A/C Fronted Loan or a deemed Borrowing pursuant to
Section 2.02(f), as to which this Section 2.03 shall not apply), the applicable
Borrower shall hand deliver or fax to the Administrative Agent a duly completed
Borrowing Request (or telephone the Administrative Agent, promptly confirmed
with a written and duly completed Borrowing Request) (a) in the case of a
Eurocurrency Borrowing (other than an Alternative Currency Borrowing), not later
than 12:00 (noon), Local Time, three Business Days before a proposed Borrowing,
(b) in the case of an Alternative Currency Borrowing, not later than 12:00
(noon), Local Time, three Business Days before the date of the proposed
Borrowing and (c) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before a proposed Borrowing. Each Borrowing
Request (including a telephonic Borrowing Request) shall be irrevocable, shall
be signed by or on behalf of such Borrower and shall specify the following
information: (i) whether such Borrowing is to be a Term Borrowing, a Domestic
Revolving Credit Borrowing or a Multicurrency Revolving Credit Borrowing, (ii)
if such Borrowing is to be a Multicurrency Revolving Credit Borrowing, whether
such Borrowing is to be a Dollar Borrowing or an Alternative Currency Borrowing;
(iii) if such Borrowing is to be denominated in dollars, whether it is to be a
Eurocurrency Borrowing or an ABR Borrowing; (iv) the date of such Borrowing
(which shall be a Business Day); (v) the number and location of the account to
which funds are to be disbursed (which shall be an account that complies with
the requirements of Section 2.02(c)); (vi) the amount of such Borrowing (which
shall be specified in dollars, even if such Borrowing is to be made in an
Alternative Currency); (vii) if such Borrowing is to be an Alternative Currency
Borrowing, the Alternative Currency of such Borrowing; and (viii) if such
Borrowing is to be a Eurocurrency Borrowing, the initial Interest Period with
respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election is made as to
whether a Revolving Credit Borrowing is to be a Domestic Revolving Credit
Borrowing or a Multicurrency Revolving Credit Borrowing, then such Borrowing
shall be deemed to be a Domestic Revolving Credit Borrowing if denominated in
dollars and a Multicurrency

 


--------------------------------------------------------------------------------



36

 

Revolving Credit Borrowing if denominated in an Alternative Currency. If no
election as to the currency of Borrowing is specified in any such notice, then
the requested Borrowing shall be denominated in dollars. If no election as to
the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing if denominated in dollars or a Eurocurrency
Borrowing if denominated in an Alternative Currency. If no Interest Period with
respect to any Eurocurrency Borrowing is specified in any such notice, then such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof), of
each Lender’s portion of the requested Borrowing and the account to which Loans
made in connection with the requested Borrowing are to be wired.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a)  Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Swingline Lender or each other Lender entitled thereto (i) the then unpaid
principal amount of each Swingline Loan, on the last day of the Interest Period
applicable to such Loan or, if earlier, on the Revolving Credit Maturity Date,
(ii) the principal amount of each Term Loan of such Lender as provided in
Section 2.11 and (iii) the then unpaid principal amount of each Revolving Loan
and A/C Fronted Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid such Lender from time to time
under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from each Borrower or any Guarantor and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
set forth in Exhibit H-1, H-2 or H-3, as applicable, or otherwise in a form and
substance reasonably acceptable to the Administrative Agent and Terex.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive a promissory note payable to such Lender and its
registered assigns, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04)

 


--------------------------------------------------------------------------------



37

 

be represented by one or more promissory notes payable to the payee named
therein or its registered assigns.

SECTION 2.05. Fees. (a) Terex agrees to pay to each Lender in dollars, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a facility fee
(a “Facility Fee”) equal to the Applicable Percentage per annum in effect from
time to time on the total amount of the Revolving Credit Commitments of such
Lender (but not the A/C Fronting Commitments, the L/C Commitments or the
Swingline Commitments) during the preceding quarter (or other period commencing
on the Closing Date or ending with the Revolving Credit Maturity Date or ending
with the date on which the Revolving Credit Commitments of such Lender shall
expire or be terminated); provided, however, that if any Revolving Credit
Exposure remains outstanding following any such expiration or termination of the
Revolving Credit Commitments, the Facility Fees with respect to such Revolving
Credit Exposure shall continue to accrue for so long as such Revolving Credit
Exposure remains outstanding and shall be payable on demand. All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Facility Fee due to each Lender shall commence to accrue on and
including the Closing Date and shall cease to accrue on the date on which the
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein and there is not any remaining Revolving Credit Exposure.

(b) Each Borrower agrees to pay to the Administrative Agent in dollars, for its
own account, the administrative fees from time to time agreed to in writing by
the Borrowers and the Administrative Agent (the “Administrative Agent Fees”).

(c) Each Borrower agrees to pay (i) to each Domestic Revolving Credit Lender and
each Multicurrency Revolving Credit Lender, through the Administrative Agent, on
the last Business Day of March, June, September and December of each year and on
the date on which the Revolving Credit Commitment of such Lender shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) calculated on
such Lender’s Pro Rata Percentage of the daily aggregate Domestic L/C Exposure
and Multicurrency L/C Exposure, respectively (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the Closing Date or ending with the Revolving
Credit Maturity Date or ending with the date on which all Letters of Credit have
been canceled or have expired and the Revolving Credit Commitments of all
Lenders shall have been terminated) at a rate equal to the Applicable Percentage
from time to time used to determine the interest rate on Revolving Credit
Borrowings comprised of Eurocurrency Loans pursuant to Section 2.06, and (ii) to
each Issuing Bank with respect to each Letter of Credit issued by it on the last
Business Day of March, June, September and December in each year and on each
date on which any Revolving Credit Commitment shall expire or be terminated as
set forth herein a fronting fee equal to 0.125% per annum on the amount of
Letters of Credit issued by such Issuing Bank and outstanding during the
preceding quarter (or other period commencing on the Closing Date or ending with
the Revolving Credit Maturity Date or ending with the date on which the
Revolving Credit Commitments shall expire or be terminated) (the “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees shall be

 


--------------------------------------------------------------------------------



38

 

computed on the basis of the actual number of days elapsed in a year of 360 days
and shall be payable in dollars.

(d) Except as provided in Section 2.24(e), each A/C Fronting Lender agrees to
pay to each Multicurrency Revolving Credit Lender, through the Administrative
Agent, on each Interest Payment Date with respect to each A/C Fronted Loan made
by such A/C Fronting Lender, a fee (an “A/C Participation Fee”) equal to such
Multicurrency Revolving Credit Lender’s Pro Rata Percentage of the Applicable
Percentage received by such A/C Fronting Lender from or on behalf of the
applicable Borrower on such Interest Payment Date in respect of such A/C Fronted
Loan. All A/C Participation Fees shall be payable (i) in the currency in which
they were received by the A/C Fronting Lender and (ii) only to the extent
received by the A/C Fronting Lender.

(e) Each of the Australian Borrower and the Italian Borrower severally agrees to
pay to the Australian Fronting Lender and the Italian Fronting Lender,
respectively, on the last Business Day of March, June, September and December in
each year and on each date on which the A/C Fronting Commitment of such Lender
shall expire or be terminated as set forth herein a fronting fee equal to 0.125%
per annum on the aggregate principal amount of A/C Fronted Loans of such Lender
outstanding during the preceding quarter (or other period commencing on the
Closing Date or ending with the Revolving Credit Maturity Date or ending with
the date on which the A/C Fronting Commitment shall expire or be terminated)
(the “A/C Fronting Fees”). All A/C Fronting Fees in respect of A/C Fronted Loans
denominated in Australian Dollars or Euro shall be computed on the basis of the
actual number of days elapsed in a year of 365 days and shall be payable in
Australian Dollars or Euro, as the case may be. All A/C Fronting Fees in respect
of A/C Fronted Loans denominated in dollars shall be computed on the basis of
the actual number of days elapsed in a year of 360 days and shall be payable in
dollars.

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank and the A/C Fronting Fees shall be paid directly to the
applicable A/C Fronting Lender. Once paid, none of the Fees shall be refundable
under any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate or the U.S. Base Rate and over a year
of 360 days at all other times) at a rate per annum equal to the sum of (i) the
Alternate Base Rate and (ii) the Applicable Percentage for such Loans in effect
from time to time.

(b) Subject to the provisions of Section 2.07, each Foreign Base Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days or, in the case of Foreign Base Rate Loans denominated in
Pounds, 365 or 366 days, as the case may be) at a rate per annum equal to the
sum of (i) the rate set forth in the definition of the term “Foreign Base Rate
Loans” and (ii) the Applicable Percentage for ABR Revolving Loans in effect from
time to time.

 

 


--------------------------------------------------------------------------------



39

 

 

(c) Subject to the provisions of Section 2.07, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days or, in the case of Eurocurrency
Loans denominated in Pounds, 365 or 366 days, as the case may be) at a rate per
annum equal to the sum of (i) the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing and (ii) the Applicable Percentage for such Loans in
effect from time to time.

(d) Interest on each Loan shall be payable (i) on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement and
(ii) in the currency in which such Loan is denominated. The applicable Alternate
Base Rate or Adjusted LIBO Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.07. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to Section 2.06 plus 2%, (b) in
the case of reimbursement obligations with respect to L/C Disbursements owing in
dollars, the rate applicable to ABR Revolving Loans plus 2% and (c) in the case
of reimbursement obligations with respect to L/C Disbursements owing in
Alternative Currencies, the rate applicable to Foreign Base Rate Loans that are
Revolving Credit Loans for the Applicable Alternative Currency plus 2%, (d) in
the case of any interest payable on any Loan or reimbursement obligation with
respect to any L/C Disbursement or any Facility Fee or other amount payable
hereunder, at a rate per annum equal to the rate applicable to ABR Loans (or, in
the case of interest, fees or amounts owing on account of obligations
denominated in Alternative Currencies, Foreign Base Rate Loans) that are Term
Loans or Revolving Loans, as applicable, plus 2% (or, in the case of fees,
reimbursements or any such other amounts that do not relate to Term Loans or the
Revolving Credit Exposure, the Alternate Base Rate plus 3.00%).

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that (a) deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the relevant market, or (b) the
rates at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender of making or maintaining its Eurocurrency Loan
during such Interest Period, or (c) reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice explaining such determination
to the applicable Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised such Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by such Borrower for a Eurocurrency Borrowing denominated in
dollars pursuant to Section 2.03 or 2.10 shall be deemed to be a request for an
ABR Borrowing. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error and any

 


--------------------------------------------------------------------------------



40

 

request by such Borrower for a Eurocurrency Borrowing denominated in any
Alternative Currency pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for a Foreign Base Rate Loan.

SECTION 2.09. Termination and Reduction of Commitments. (a)  The Term Loan
Commitments (other than any Incremental Term Loan Commitments) shall
automatically terminate upon the making of the Term Loans on the Closing Date.
The Revolving Credit Commitments, the Swingline Commitments and the A/C Fronting
Commitments shall automatically terminate on the Revolving Credit Maturity Date.
The L/C Commitment shall automatically terminate on the earlier to occur of
(i) the termination of the Revolving Credit Commitments and (ii) the date that
is five Business Days prior to the Revolving Credit Maturity Date. Any
Incremental Term Loan Commitment shall terminate as provided in the applicable
Incremental Assumption Agreement.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, Terex may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments, the Domestic Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments; provided, however, that (i) each partial reduction
of the Term Loan Commitments, the Domestic Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000, (ii) the Total Domestic
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Domestic Revolving Credit Exposure at the time and (iii) the Total
Multicurrency Revolving Credit Commitment shall not be reduced to an amount that
is less than the Aggregate Multicurrency Revolving Credit Exposure at the time.
Notwithstanding anything to the contrary contained in this Section 2.09(b), a
termination notice of the Term Loan Commitments, the Domestic Revolving
Commitments or the Multicurrency Revolving Commitments delivered by Terex may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Terex (by written or fax
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments of a Class hereunder shall be made ratably among the Lenders in
accordance with their applicable Commitments. Terex shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Facility Fees on the amount of any Revolving
Credit Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., New York City time, one Business Day prior
to conversion, to convert any Eurocurrency Borrowing denominated in dollars into
an ABR Borrowing, (b) not later than 12:00 (noon), Local Time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurocurrency Borrowing denominated in dollars or to continue any Eurocurrency
Borrowing as a Eurocurrency

 


--------------------------------------------------------------------------------



41

 

Borrowing in the same currency for an additional Interest Period, and (c) not
later than 12:00 (noon), Local Time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurocurrency Borrowing to
another permissible Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurocurrency Loan (or portion thereof) being converted shall be paid by
such Borrower at the time of conversion;

(iv) if any Eurocurrency Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, such Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing (other than an Alternative Currency Borrowing)
maturing or required to be repaid in less than 14 days may not be converted into
or continued as a Eurocurrency Borrowing;

(vi) any portion of a Eurocurrency Borrowing denominated in dollars that cannot
be converted into or continued as a Eurocurrency Borrowing by reason of the
immediately preceding clause shall be automatically converted at the end of the
Interest Period in effect for such Borrowing into an ABR Borrowing, and any
portion of an Alternative Currency Borrowing required to be repaid in less than
14 days may be converted, with the consent of the Administrative Agent (which
shall not be unreasonably withheld), to an Interest Period ending on the date
that such Borrowing is required to be repaid;

(vii) no Interest Period may be selected for any Eurocurrency Term Borrowing
that would end later than a Repayment Date, occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurocurrency Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and

(viii) upon notice to any Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, (A) no outstanding Dollar

 


--------------------------------------------------------------------------------



42

 

Borrowing may be converted into, or continued as, a Eurocurrency Borrowing, (B)
unless repaid, each Eurocurrency Borrowing denominated in dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (C) no Interest Period in excess of one month may be selected for
any Alternative Currency Borrowing.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the applicable Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurocurrency Borrowing or an
ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurocurrency Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurocurrency Borrowing, such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If such Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
(i) in the case of a Dollar Borrowing, automatically be continued as an ABR
Borrowing and (ii) in the case of an Alternative Currency Borrowing,
automatically be continued into a new Interest Period of one month’s duration.
Notwithstanding any contrary provisions herein, the currency of an outstanding
Borrowing may not be changed in connection with any conversion or continuation
of such Borrowing.

 

 


--------------------------------------------------------------------------------



43

 

 

SECTION 2.11. Repayment of Term Borrowings. (a) Terex shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below or, if any such date is not a Business Day, on the next succeeding
Business Day (each such date being a “Repayment Date”), a principal amount of
the Term Loans (as adjusted from time to time pursuant to Sections 2.12(b) and
2.13(e)) equal to the percentage set forth below opposite such date of the
aggregate principal amount of the Term Loans made on the Closing Date together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

Date

Percentage

September 30, 2006

.25%

December 31, 2006

.25%

March 31, 2007

.25%

June 30, 2007

.25%

September 30, 2007

.25%

December 31, 2007

.25%

March 31, 2008

.25%

June 30, 2008

.25%

September 30, 2008

.25%

December 31, 2008

.25%

March 31, 2009

.25%

June 30, 2009

.25%

September 30, 2009

.25%

December 31, 2009

.25%

March 31, 2010

.25%

June 30, 2010

.25%

September 30, 2010

.25%

December 31, 2010

.25%

March 31, 2011

.25%

June 30, 2011

.25%

September 30, 2011

.25%

December 31, 2011

.25%

March 31, 2012

.25%

June 30, 2012

.25%

September 30, 2012

.25%

December 31, 2012

.25%

March 31, 2013

.25%

Term Loan Maturity Date

93.25%

 

 

 


--------------------------------------------------------------------------------



44

 

 

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) Terex shall pay to the Administrative Agent, for the account of the Lenders,
on each Incremental Term Loan Repayment Date, a principal amount of the Other
Term Loans (as adjusted from time to time pursuant to Sections 2.12(b) and
2.13(e)) equal to the amount set forth in the applicable Incremental Assumption
Agreement, together in each case with accrued and unpaid interest on the
principal amount to be paid to, but excluding, the date of such payment.

(d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Administrative Agent (i) in the case of a prepayment of a
Eurocurrency Borrowing, given before 12:00 (noon), Local Time, three Business
Days before such prepayment and (ii) in the case of a prepayment of ABR Loans or
Foreign Base Rate Loans, given before 1:00 p.m. Local Time, one Business Day
before such prepayment; provided, however, that each partial prepayment shall be
in an amount that is an integral multiple of $100,000 (or the Alternative
Currency Equivalent thereof) and not less than $2,500,000 (or the Alternative
Currency Equivalent thereof).

(b) Optional prepayments of Term Loans shall be allocated pro rata between the
Term Loans and Other Term Loans (if any) and applied (i) first, against the
remaining scheduled installments of principal due in respect of the Term Loans
and Other Term Loans (if any) under Sections 2.11(a) and 2.11(c), respectively,
in the next twelve months in the order of maturity and (ii) second, pro rata
against such remaining scheduled installments of principal.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
interest on the principal amount being prepaid to but excluding the date of
payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Domestic Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, each Borrower shall repay or prepay all its outstanding Domestic
Revolving Credit Borrowings or Multicurrency Revolving Credit Borrowings, as
applicable, all outstanding Swingline Loans (in the case of a termination of the
Domestic Revolving Credit Commitments) and all outstanding A/C Fronted Loans (in
the case of a termination of the Multicurrency Revolving Credit Commitments) on
the date of such termination. In the event of any partial reduction of the
Domestic Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, then at or prior to the

 


--------------------------------------------------------------------------------



45

 

effective date of such reduction, the Administrative Agent shall notify the
Borrowers and the applicable Revolving Credit Lenders of the Aggregate Domestic
Revolving Credit Exposure or Aggregate Multicurrency Revolving Credit Exposure,
as applicable, after giving effect thereto. If at any time, as a result of such
a partial reduction or termination, as a result of fluctuations in exchange
rates or otherwise, (i) the Aggregate Domestic Revolving Credit Exposure would
exceed the Total Domestic Revolving Credit Commitment, (ii) the Aggregate
Multicurrency Revolving Credit Exposure would exceed the Total Multicurrency
Revolving Credit Commitment or (iii) the A/C Fronted Exposure of any A/C
Fronting Lender would exceed the A/C Fronting Commitment of such Lender, then
the Borrowers shall (x) on the date of such reduction or termination of
Revolving Credit Commitments or (y) within three Business Day following notice
from the Administrative Agent of any such fluctuation in exchange rate or
otherwise, repay or prepay Revolving Credit Borrowings, Swingline Loans or A/C
Fronted Loans (or a combination thereof) in an amount sufficient to eliminate
such excess.

(b) Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale (other than (i) any Asset Sale the Net
Cash Proceeds of which are not greater than $7,500,000 from any single event or
series of related events and (ii) Asset Sales the aggregate Net Cash Proceeds of
which are not greater than $25,000,000 in any fiscal year of Terex, in each case
except to the extent that the proceeds would otherwise be required to be used to
make an offer to repurchase Existing Senior Subordinated Notes), the outstanding
Term Loans shall be prepaid in accordance with Section 2.13(e) in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.

(c) In the event that Terex or any Restricted Subsidiary shall receive Net Cash
Proceeds from the issuance or incurrence of any Indebtedness for money borrowed
(other than Indebtedness for money borrowed permitted pursuant to Section 6.01),
then, substantially simultaneously with (and in any event not later than the
third Business Day next following) the receipt of such Net Cash Proceeds, 100%
of such Net Cash Proceeds shall be used (i) to prepay outstanding Term Loans in
accordance with Section 2.13(e), and/or (ii) to prepay outstanding Revolving
Loans, without reducing the Revolving Credit Commitments, in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.

(d) In the event that there shall occur any Casualty or Condemnation and,
pursuant to the applicable Mortgage, the Casualty Proceeds or Condemnation
Proceeds, as the case may be, are required to be used to prepay the Term Loans,
then the outstanding Term Loans shall be prepaid in accordance with
Section 2.13(e) in an aggregate principal amount equal to 100% of such Casualty
Proceeds or Condemnation Proceeds, as the case may be.

(e) Each prepayment of outstanding Term Loans required to be made pursuant to
any paragraph of this Section 2.13 shall be allocated pro rata between the Term
Loans and the Other Term Loans (if any) and applied (i) first against the
remaining scheduled installments of principal due in respect of Term Loans and
Other Term Loans (if any) under Sections 2.11(a) and 2.11(c), respectively, in
the next twelve months in the order of maturity and (ii) second, pro rata
against such remaining scheduled installments of

 


--------------------------------------------------------------------------------



46

 

principal. Each prepayment of Revolving Loans required to be made pursuant to
paragraph (c) above shall be allocated between the Domestic Revolving Loans and
the Multicurrency Revolving Loans as determined by Terex.

(f) Terex shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of Terex setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

(g) To the extent possible consistent with Section 2.13(e), amounts to be
applied pursuant to this Section 2.13 to the prepayment of Term Loans and
Revolving Loans shall be applied, as applicable, first to prepay outstanding ABR
Term Loans and ABR Revolving Loans. Any amounts remaining after each such
application shall, at the option of the applicable Borrower, be applied to
prepay Eurocurrency Term Loans or Eurocurrency Revolving Loans, as the case may
be, immediately and/or shall be deposited in the Prepayment Account (as defined
below). The Administrative Agent shall apply any cash deposited in the
Prepayment Account (i) allocable to Term Loans to prepay Eurocurrency Term Loans
and (ii) allocable to Revolving Loans to prepay Eurocurrency Revolving Loans, in
each case on the last day of their respective Interest Periods (or, at the
direction of such Borrower, on any earlier date) until all outstanding Term
Loans or Revolving Loans, as the case may be, have been prepaid or until all the
allocable cash on deposit with respect to such Loans has been exhausted. For
purposes of this Agreement, the term “Prepayment Account” shall mean an account
established by such Borrower with the Administrative Agent and over which the
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for application in accordance with this
paragraph (g). The Administrative Agent will, at the request of such Borrower,
invest amounts on deposit in the Prepayment Account in Permitted Investments
that mature prior to the last day of the applicable Interest Periods of the
Eurocurrency Term Borrowings or Eurocurrency Revolving Borrowings to be prepaid,
as the case may be; provided, however, that (i) the Administrative Agent shall
not be required to make any investment that, in its sole judgment, would require
or cause the Administrative Agent to be in, or would result in any, violation of
any law, statute, rule or regulation and (ii) the Administrative Agent shall
have no obligation to invest amounts on deposit in the Prepayment Account if a
Default or Event of Default shall have occurred and be continuing. Such Borrower
shall indemnify the Administrative Agent for any losses relating to the
investments so that the amount available to prepay Eurocurrency Borrowings on
the last day of the applicable Interest Period is not less than the amount that
would have been available had no investments been made pursuant thereto. Other
than any interest earned on such investments (which shall be for the account of
the applicable Borrower, to the extent not necessary for the prepayment of
Eurocurrency Loans in accordance with this Section 2.13), the Prepayment Account
shall not bear interest. Interest or profits, if any, on such investments shall
be deposited in the Prepayment Account and reinvested and disbursed as specified
above. If the maturity of the Loans has been accelerated pursuant to
Article VII, the Administrative Agent may, in

 


--------------------------------------------------------------------------------



47

 

its sole discretion, apply all amounts on deposit in the Prepayment Account to
satisfy any of the Obligations. Each Borrower hereby grants to the
Administrative Agent, for its benefit and the benefit of the Secured Parties, a
security interest in its Prepayment Account to secure the Obligations. This
paragraph (g) shall not be construed to alter the application required by
Section 2.13(e).

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a)  Notwithstanding any other provision of this Agreement, if after the Closing
Date any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender or any Issuing
Bank of the principal of or interest on any Eurocurrency Loan or A/C Fronted
Fixed Rate Loan made by such Lender or any Fees or other amounts payable
hereunder (other than changes in respect of taxes imposed on the overall net
income of such Lender or such Issuing Bank by the jurisdiction in which such
Lender or such Issuing Bank has its principal office or by any political
subdivision or taxing authority therein), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by any Lender or any
Issuing Bank (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate, the Bank Bill Rate or the Italian Fixed Rate, as the case
may be) or shall impose on such Lender or such Issuing Bank or the London
interbank market (or other relevant interbank market) any other condition
affecting this Agreement or Eurocurrency Loans or A/C Fronted Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein, and the
result of any of the foregoing shall be to increase the cost to such Lender or
such Issuing Bank of making or maintaining any Eurocurrency Loan or A/C Fronted
Fixed Rate Loan or increase the cost to any Lender of issuing or maintaining any
Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or such Issuing Bank to be material, then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that the adoption
after the Closing Date of any law, rule, regulation, agreement or guideline
regarding capital adequacy, or any change after the Closing Date in any such
law, rule, regulation, agreement or guideline (whether such law, rule,
regulation, agreement or guideline has been adopted) or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Issuing Bank or any Lender’s or any
Issuing Bank’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made or participations in Letters of Credit purchased by such Lender pursuant
hereto or the Letters of Credit issued by such Issuing Bank pursuant hereto to a
level below that which such Lender or such Issuing

 


--------------------------------------------------------------------------------



48

 

Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such applicability, adoption, change or compliance (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy) by an amount deemed by such Lender or such Issuing Bank to be
material, then from time to time the Borrowers shall pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation. The
protection of this Section shall be available to each Lender and each Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of the law, rule, regulation, agreement, guideline or other change or condition
that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if, after the Closing Date, any change in any law or regulation
or in the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loan or to give effect to its obligations
as contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Borrowers and to the Administrative Agent:

(i) such Lender may declare that Eurocurrency Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans and Foreign Base Rate Loans will
not thereafter (for such duration) be converted into Eurocurrency Loans),
whereupon any request for a Eurocurrency Borrowing (or to convert an ABR
Borrowing or a Foreign Base Rate Loan to a Eurocurrency Borrowing or to continue
a Eurocurrency Borrowing for an additional Interest Period) shall, as to such
Lender only, be deemed a request for an ABR Loan (in the case of Dollar Loans)
or Foreign Base Rate Loans (in the case of Alternative Currency Loans) (or a
request to continue an ABR Loan or a Foreign Base Rate Loan as such for an
additional Interest Period or to convert a Eurocurrency Loan into an ABR Loan or
a Foreign Base Rate Loan, as the case may be), unless such declaration shall be
subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurocurrency Loans made by it
be converted to ABR Loans (in the case of Dollar Loans) or Foreign Base Rate
Loans (in the case of Alternative Currency Loans) in which event all

 


--------------------------------------------------------------------------------



49

 

such Eurocurrency Loans shall be automatically converted to such ABR Loans or
Foreign Base Rate Loans as of the effective date of such notice as provided in
paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the ABR Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurocurrency Loans.

(b) For purposes of this Section 2.15, a notice to Terex by any Lender shall be
effective as to each Eurocurrency Loan made by such Lender, if lawful, on the
last day of the Interest Period currently applicable to such Eurocurrency Loan;
in all other cases such notice shall be effective on the date of receipt by
Terex.

SECTION 2.16. Indemnity. Each Borrower shall indemnify each Lender against any
loss or expense, including any break-funding cost or any loss sustained in
converting between any Alternative Currency and dollars, as the case may be,
that such Lender may sustain or incur as a consequence of (a) any event, other
than a default by such Lender in the performance of its obligations hereunder,
which results in (i) such Lender receiving or being deemed to receive any amount
on account of the principal of any Eurocurrency Loan or A/C Fronted Fixed Rate
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any (x) Eurocurrency Loan to an ABR Loan or Foreign Base Rate Loan
or (y) any A/C Fronted Fixed Rate Loan to an A/C Fronted Base Rate Loan or (z)
Interest Period with respect to any Eurocurrency Loan or A/C Fronted Fixed Rate
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurocurrency Loan or A/C Fronted Fixed Rate Loan to be
made by such Lender (including any Eurocurrency Loan or A/C Fronted Fixed Rate
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the applicable
Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurocurrency Loan or
A/C Fronted Fixed Rate Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.16, together with a reasonably
detailed calculation thereof, shall be delivered to the applicable Borrower and
shall be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Facility Fees, each
reduction of the Term Loan

 


--------------------------------------------------------------------------------



50

 

Commitments, the Domestic Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Domestic Revolving Credit Commitments
of the Lenders at any time, each outstanding Swingline Loan shall be deemed to
have utilized the Domestic Revolving Credit Commitments of the Lenders
(including those Lenders which shall not have made Swingline Loans) pro rata in
accordance with such respective Domestic Revolving Credit Commitments. Each
Lender agrees that in computing such Lender’s portion of any Borrowing to be
made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
or applicable Alternative Currency amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any of
its Loans or participations in L/C Disbursements, Swingline Loans or A/C Fronted
Loans as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements, Swingline Loans and A/C Fronted Loans and
accrued interest thereon shall be proportionately less than the unpaid portion
of the Loans and participations in L/C Disbursements, Swingline Loans and A/C
Fronted Loans and accrued interest thereon of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans and participations in L/C Disbursements, Swingline
Loans and A/C Fronted Loans, as the case may be, and interest thereon of such
other Lender, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of the principal of and
accrued interest on their respective Loans and participations in L/C
Disbursements, Swingline Loans and A/C Fronted Loans; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. Each Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or L/C Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by such
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to such Borrower in the amount of such participation.

SECTION 2.19. Payments. (a)  Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document from a Payment
Location in the United States or the jurisdiction of any Alternative Currency
prior to

 


--------------------------------------------------------------------------------



51

 

(i) 1:00 p.m., Local Time, on the date when due, in the case of any amount
payable in dollars, and (ii) 12:00 (noon), Local Time, on the date when due, in
the case of any amount payable in any Alternative Currency, in each case, in
immediately available funds, without setoff, defense or counterclaim. Each such
payment (other than (i) Issuing Bank Fees, which shall be paid directly to
applicable Issuing Bank, (ii) principal of and interest on Swingline Loans,
which shall be paid directly to the Swingline Lender except as otherwise
provided in Section 2.22(e) and (iii) A/C Fronting Fees, which shall be paid
directly to the applicable A/C Fronting Lender except as otherwise provided in
Section 2.24(e)) shall be made to such account as shall from time to time be
specified in a writing delivered to Terex and each Borrower by the
Administrative Agent. Except as provided in Section 2.24 with respect to
defaulted A/C Fronted Loans, all Alternative Currency Loans hereunder shall be
denominated and made, and all payments hereunder or under any other Loan
Document in respect thereof (whether of principal, interest, fees or otherwise)
shall be made, in such Alternative Currency. All Dollar Loans hereunder shall be
denominated and made, and all payments of principal and interest, Fees or
otherwise hereunder or under any other Loan Document in respect thereof shall be
made, in dollars, except as otherwise expressly provided herein. Unless
otherwise agreed by the applicable Borrower and each Lender to receive any such
payment, all other amounts due hereunder or under any other Loan Document shall
be payable in dollars.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.

SECTION 2.20. Taxes. (a)  Any and all payments by or on behalf of any Borrower
or any Loan Party (or, with respect to payments by an A/C Fronting Lender of the
A/C Participation Fee (or any other payments in connection with the A/C Fronted
Loans), an A/C Fronting Lender) hereunder and under any other Loan Document
shall be made, in accordance with Section 2.19, free and clear of and without
deduction for any and all current or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority in the United
States, the jurisdiction of any Alternative Currency or the jurisdiction of any
Payment Location, and all liabilities with respect thereto, excluding (i) income
taxes imposed on the net income of the Administrative Agent, any Lender or an
Issuing Bank (or any transferee or assignee thereof, including a participation
holder (any such entity a “Transferee”)) and (ii) franchise taxes imposed on the
net income of the Administrative Agent, any Lender or an Issuing Bank (or
Transferee), in each case by the jurisdiction under the laws of which the
Administrative Agent, such Lender or an Issuing Bank (or Transferee) is
organized or any political subdivision thereof (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities, collectively
or individually, being called “Taxes”). If any Borrower or any Loan Party shall
be required to deduct any Taxes from or in respect of any sum payable hereunder
or under any other Loan Document to the Administrative Agent, any Lender or an
Issuing Bank (or any Transferee), (i) the sum payable shall be increased by the
amount (an “additional amount”) necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.20) the Administrative Agent,

 


--------------------------------------------------------------------------------



52

 

such Lender or such Issuing Bank (or Transferee), as the case may be, shall
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) such Borrower or such Loan Party shall make such deductions and
(iii) such Borrower or such Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. If any A/C
Fronting Lender shall be required to deduct any Taxes from or in respect of any
A/C Participation Fee (or any other payments in connection with the A/C Fronted
Loans), Terex or the applicable Borrower shall pay to the applicable Revolving
Credit Lender the “additional amount” referred to in the preceding sentence.

(b) In addition, each Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies (including mortgage recording taxes and similar fees) that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement or registration of, or otherwise with respect to, this
Agreement or any other Loan Document imposed by any Governmental Authority in
the United States, the jurisdiction of any Alternative Currency or the
jurisdiction of any Payment Location (“Other Taxes”).

(c) Each Borrower will indemnify the Administrative Agent, each Lender and each
Issuing Bank (or Transferee) for the full amount of Taxes and Other Taxes paid
by the Administrative Agent, such Lender or such Issuing Bank (or Transferee),
as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorney’s fees and expenses)) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared by the Administrative Agent, a
Lender or an Issuing Bank (or Transferee), or the Administrative Agent on its
behalf, absent manifest error, shall be final, conclusive and binding for all
purposes. Such indemnification shall be made within 30 days after the date the
Administrative Agent, any Lender or an Issuing Bank (or Transferee), as the case
may be, makes written demand therefor.

(d) As soon as practicable after the date of any payment of Taxes or Other Taxes
by any Borrower or any other Loan Party to the relevant Governmental Authority,
such Borrower or such other Loan Party will deliver to the Administrative Agent,
at its address referred to in Section 9.01, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing payment thereof.

(e) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) that is entitled to an exemption from, or
reduction of, withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments by such Borrower under this Agreement and the other Loan
Documents shall deliver to such Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Borrower as will permit such payments to be made without
withholding or at a reduced rate. In addition, each Non-U.S. Lender shall
deliver such

 


--------------------------------------------------------------------------------



53

 

documentation promptly upon the obsolescence or invalidity of any documentation
previously delivered by such Non-U.S. Lender. Notwithstanding any other
provision of this Section 2.20(e), a Non-U.S. Lender shall not be required to
deliver any documentation pursuant to this Section 2.20(e) that such Non-U.S.
Lender is not legally able to deliver.

(f) No Borrower shall be required to indemnify any Non-U.S. Lender or to pay any
additional amounts to any Non-U.S. Lender, in respect of United States Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax existed and would apply to payments made to such Non-U.S. Lender
on the date such Non-U.S. Lender became a party to this Agreement (or, in the
case of a Transferee that is a participation holder, on the date such
participation holder became a Transferee hereunder) or, with respect to payments
to a new lending office, the date such Non-U.S. Lender designated such new
lending office with respect to a Loan; provided, however, that this paragraph
(f) shall not apply (x) to any Transferee or new lending office that becomes a
Transferee or new lending office as a result of an assignment, participation,
transfer or designation made at the request of any Borrower and (y) to the
extent the indemnity payment or additional amounts any Transferee, or any Lender
(or Transferee), acting through a new lending office, would be entitled to
receive (without regard to this paragraph (f)) do not exceed the indemnity
payment or additional amounts that the person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such new lending office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Non-U.S. Lender to comply with the provisions of paragraph (e)
above. In addition and notwithstanding anything to the contrary in this Section
2.20 (except with respect to A/C Fronted Loans and payments related thereto), no
amount shall be required to be paid to any person under this Section 2.20 with
respect to a Tax to the extent that such Tax would have been required to have
been paid under any treaty, law, rule, regulation, order, directive or guideline
in effect on the date such Lender becomes a party to this Agreement.

(g) Nothing contained in this Section 2.20 shall require any Lender or an
Issuing Bank (or any Transferee) or the Administrative Agent to make available
any of its tax returns (or any other information that it deems to be
confidential or proprietary).

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a)  In the event (i) any Lender or an Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
an Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or an Issuing Bank or any
Governmental Authority on account of any Lender or an Issuing Bank pursuant to
Section 2.20 or (iv) any Lender refuses to consent to a proposed amendment,
waiver, consent or other modification of this Agreement or any other Loan
Documents which has been approved by the Required Lenders and which additionally
requires the consent of such Lender for approval pursuant to Section 9.08(b),
such Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in

 


--------------------------------------------------------------------------------



54

 

Section 9.04(b)), upon notice to such Lender or such Issuing Bank and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement (or, in the case of clause (iv) above, at the option of such
Borrower, either all its interests, rights and obligations under this Agreement
or all its interests, rights and obligations with respect to the Class of Loans
or Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an assignee that shall assume such assigned obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) such Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, of the Issuing Banks and (if such Revolving Credit Commitment is a
Domestic Revolving Credit Commitment) the Swingline Lender), which consent shall
not unreasonably be withheld, and (z) such Borrower or such assignee shall have
paid to the affected Lender or Issuing Bank in immediately available funds (and
in the currency or currencies in which payment would be required if all amounts
were to be paid by such Borrower) an amount equal to the sum of the principal of
and interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or such Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or such Issuing Bank
hereunder (including any amounts under Section 2.14 and Section 2.16), in each
case with respect to the Loans or Commitments subject to such assignment;
provided, further, that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or such Issuing Bank’s
claim for compensation under Section 2.14 or notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or such Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or such Issuing Bank pursuant to paragraph (b)
below), or if such Lender or such Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or such Issuing Bank shall
not thereafter be required to make any such transfer and assignment hereunder.

(b) If (i) any Lender or an Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or an Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or an Issuing Bank or any Governmental Authority on account of any
Lender or an Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by such Borrower or (y) to assign its rights and

 


--------------------------------------------------------------------------------



55

 

delegate and transfer its obligations hereunder to another of its offices,
branches or Affiliates, if such filing or assignment would materially reduce its
claims for compensation under Section 2.14 or enable it to withdraw its notice
pursuant to Section 2.15 or would materially reduce amounts payable pursuant to
Section 2.20, as the case may be, in the future. Terex hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or any Issuing Bank in
connection with any such filing or assignment, delegation and transfer.

SECTION 2.22. Swingline Loans. (a)  Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans, in dollars, to Terex at any
time and from time to time during the Revolving Credit Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding $50,000,000
in the aggregate or (ii) the Aggregate Domestic Revolving Credit Exposure, after
giving effect to any Swingline Loan, exceeding the Total Domestic Revolving
Credit Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $250,000. The Swingline Commitments may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, Terex
may borrow, pay or prepay and reborrow Swingline Loans hereunder, subject to the
terms, conditions and limitations set forth herein.

(b) Swingline Loans. Terex shall notify the Swingline Lender, with a copy to the
Administrative Agent, by fax, or by telephone (confirmed by fax), not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Such
notice shall be delivered on a Business Day, shall be irrevocable and shall
refer to this Agreement and shall specify the requested date (which shall be a
Business Day) and amount of such Swingline Loan.

(c) Prepayment. Terex shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice (or telephone notice promptly confirmed by written, or fax notice) to the
Swingline Lender and to the Administrative Agent before 1:00 p.m., New York City
time, on the date of prepayment at the Swingline Lender’s address for notices
specified on Schedule 2.01. All principal payments of Swingline Loans shall be
accompanied by accrued interest on the principal amount being repaid to the date
of payment.

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a)
as if it were an ABR Revolving Loan.

(e) Participations. If Terex does not fully repay a Swingline Loan on or prior
to the last day of the Interest Period with respect thereto, the Swingline
Lender shall notify the Administrative Agent thereof by 2:00 p.m., New York City
time (by fax or by telephone, confirmed in writing), and the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof (by fax or by
telephone, confirmed in writing) and of its Pro Rata Percentage of such
Swingline Loan. Upon such notice but without any further action, the Swingline
Lender hereby agrees to grant to each Domestic Revolving Credit Lender, and each
Domestic Revolving Credit Lender hereby agrees to acquire from the Swingline
Lender, a participation in such defaulted Swingline Loan equal to

 


--------------------------------------------------------------------------------



56

 

such Domestic Revolving Credit Lender’s Pro Rata Percentage of the aggregate
principal amount of such defaulted Swingline Loan. In furtherance of the
foregoing, each Domestic Revolving Credit Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Domestic
Revolving Credit Lender’s Pro Rata Percentage of each Swingline Loan that is not
repaid on the last day of the Interest Period with respect thereto. Each
Domestic Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Domestic Revolving Credit Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Domestic Revolving Credit Lender (and Section 2.02(c)
shall apply, mutatis mutandis, to the payment obligations of the Domestic
Revolving Credit Lenders) and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Domestic Revolving
Credit Lenders. The Administrative Agent shall notify Terex of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Terex (or other party on behalf of Terex) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic Revolving Credit Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve Terex (or other
party liable for obligations of Terex) of any default in the payment thereof.

SECTION 2.23. Letters of Credit. (a)  Subject to the terms and conditions set
forth herein, (i) each of the Existing Letters of Credit shall, upon the
effectiveness of this Agreement on the Closing Date and without any further
action on the part of the applicable Issuing Bank or any other person, be deemed
for all purposes to have been issued by the applicable Issuing Bank as either a
Domestic Letter of Credit or a Multicurrency Letter of Credit hereunder, as set
forth in Schedule 1.01(c), and (ii) any Borrower may request the issuance of a
Letter of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time while the Revolving Credit Commitments remain in effect. This Section
shall not be construed to impose an obligation upon an Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax to the applicable Issuing Bank and the Administrative Agent (three
Business Days in advance of the requested date of issuance, amendment, renewal
or extension, or such shorter

 


--------------------------------------------------------------------------------



57

 

period as the applicable Borrower, the Administrative Agent and the applicable
Issuing Bank shall agree) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
specifying whether such Letter of Credit is to be a Domestic Letter of Credit or
a Multicurrency Letter of Credit, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount and currency (which must be dollars
in the case of a Domestic Letter of Credit or an Alternative Currency in the
case of a Multicurrency Letter of Credit) of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (A) the sum of the L/C Exposure and the Additional L/C
Exposure shall not exceed $250,000,000, (B) the Aggregate Domestic Revolving
Credit Exposure shall not exceed the Total Domestic Revolving Credit Commitment
and (C) the Aggregate Multicurrency Revolving Credit Exposure shall not exceed
the Total Multicurrency Revolving Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date that is two years after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, that a Letter of Credit may, upon the
request of the applicable Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of 24
months or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit (or, in the case of
the Existing Letters of Credit, deemed issuance) and without any further action
on the part of such Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Domestic Revolving Credit Lender (with respect to each
Domestic Letter of Credit) and to each Multicurrency Revolving Credit Lender
(with respect to each Multicurrency Letter of Credit), and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each such Revolving Credit Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the applicable Issuing
Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document) in
respect of such Letter of Credit forthwith on the date due as provided in
Section 2.02(f) and in the same currency as such L/C Disbursement. Each Domestic
Revolving Credit Lender and each Multicurrency Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Domestic Letters of Credit and Multicurrency
Letters of Credit, respectively, is absolute and unconditional and shall not

 


--------------------------------------------------------------------------------



58

 

be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the fact that, as a result of
fluctuations in exchange rates, such Revolving Credit Lender’s Revolving Credit
Exposure at any time might exceed its Revolving Credit Commitment at such time
(in which case Section 2.13(a) would apply), and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit denominated in dollars, the applicable Borrower shall pay
to the Administrative Agent an amount equal to such L/C Disbursement on the
Business Day that such Borrower shall have received notice from the applicable
Issuing Bank that payment of such draft will be made, or, if such Borrower shall
have received such notice later than 10:00 a.m., New York City time, on the
immediately following Business Day. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit denominated in any Alternative
Currency, the applicable Borrower shall pay to the Administrative Agent an
amount equal to such L/C Disbursement on the Business Day that such Borrower
shall have received notice from the applicable Issuing Bank that payment of such
draft will be made, or, if such Borrower shall have received such notice later
than 10:00 a.m., London time, on any Business Day, not later than 10:00 a.m.,
London time, on the immediately following Business Day.

(f) Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by an Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

 

 


--------------------------------------------------------------------------------



59

 

 

(vi) any other act or omission to act or delay of any kind of an Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of any Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of an Issuing Bank. However, the foregoing shall not be
construed to excuse an Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by any Borrower that are caused by an Issuing Bank’s gross
negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that an Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation and, in
making any payment under any Letter of Credit (i) an Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of an Issuing Bank.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Credit Lenders with respect to any such L/C Disbursement. The
Administrative Agent shall promptly give each Revolving Credit Lender notice
thereof.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of such Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount

 


--------------------------------------------------------------------------------



60

 

were (i) in the case of a Dollar Loan, an ABR Revolving Loan and (ii) in the
case of an Alternative Currency Loan, a Eurocurrency Revolving Loan with an
Interest Period of one month’s duration.

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 180 days’ prior written notice to the Administrative Agent, the
Lenders and Terex, and may be removed at any time by Terex by notice to such
Issuing Bank, the Administrative Agent and the Lenders. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as a successor Issuing Bank,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Bank and the retiring Issuing Bank shall
be discharged from its obligations to issue additional Letters of Credit
hereunder. At the time such removal or resignation shall become effective, the
Borrowers shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrowers and the Administrative Agent, and, from and
after the effective date of such agreement, (i) such successor Lender shall have
all the rights and obligations of the previous Issuing Bank under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing or (ii) to the extent and so long as on any Calculation Date (and
after giving effect to any prepayment of Borrowings on such Calculation Date)
the Aggregate Domestic Revolving Credit Exposure exceeds the Total Domestic
Revolving Credit Commitment or the Aggregate Multicurrency Revolving Credit
Exposure exceeds the Total Multicurrency Revolving Credit Commitment, the
Borrowers shall, on the Business Day after Terex receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash in the currency
determined by the Collateral Agent equal to the L/C Exposure as of such date.
Such deposit shall be held by the Collateral Agent as collateral for the payment
and performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse any

 


--------------------------------------------------------------------------------



61

 

Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If any Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived. If any Borrower is required to provide an amount of cash collateral
pursuant to clause (ii) of the first sentence of this paragraph (j), such amount
shall be returned to such Borrower from time to time to the extent that the
amount of such cash collateral held by the Collateral Agent exceeds the excess,
if any, of (A) the sum of the Aggregate Domestic Revolving Credit Exposure and
the Aggregate Multicurrency Revolving Credit Exposure over (B) the Total
Revolving Credit Commitment so long as no Event of Default shall have occurred
and be continuing.

SECTION 2.24. A/C Fronted Loans. (a)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, (i) the
Australian Fronting Lender agrees to make loans to the Australian Borrower in
dollars and Australian Dollars and (ii) the Italian Fronting Lender agrees to
make loans to the Italian Borrower in dollars and Euro, in each case, at any
time and from time to time on and after the Closing Date and until the earlier
of the Revolving Credit Maturity Date and the termination of the A/C Fronting
Commitment of such A/C Fronting Lender in accordance with the terms hereof, in
an aggregate principal amount at any time outstanding that will not result in
(i) the Dollar Equivalent of the aggregate principal amount of such A/C Fronting
Lender’s A/C Fronting Loans exceeding its A/C Fronting Commitment or (ii) the
Aggregate Multicurrency Revolving Credit Exposure, after giving effect to any
A/C Fronted Loan, exceeding the Total Multicurrency Revolving Credit Commitment.
Each A/C Fronted Loan shall be in a principal amount that is an integral
multiple of the Alternative Currency Equivalent of $100,000 and not less than
$2,500,000. The A/C Fronting Commitments may be terminated or reduced from time
to time as provided herein. Within the foregoing limits, the applicable Borrower
may borrow, pay or prepay and reborrow A/C Fronted Loans hereunder, subject to
the terms, conditions and limitations set forth herein.

(b) A/C Fronted Loans. The Australian Borrower or the Italian Borrower, as
applicable, shall notify the applicable A/C Fronting Lender, with a copy to the
Administrative Agent, by fax, or by telephone (confirmed by fax), not later than
10:00 a.m., Local Time, three Business Days before the date of a proposed A/C
Fronted Loan. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement, shall specify the requested date
(which shall be a Business Day) and amount of such A/C Fronted Loan (which shall
be expressed in dollars), shall specify whether such A/C Fronted Loan is to be
denominated in dollars, Euro (in the case of the Italian Borrower) or Australian
Dollars (in the case of the Australian Borrower), shall specify whether such A/C
Fronted Loan is to be an A/C Fronted Base Rate Loan (other than with respect to
an A/C Fronted Loan to the Australian Borrower denominated in dollars) or an A/C
Fronted Fixed Rate Loan and, if such Loan is to be an A/C Fronted

 


--------------------------------------------------------------------------------



62

 

Fixed Rate Loan, the Interest Period therefor (which shall comply with the
definition of the term “Bank Bill Rate”, “Italian Fixed Rate” or “Adjusted LIBO
Rate”, as applicable). If no Rate is selected with respect to any A/C Fronted
Loan, the applicable Borrower shall be deemed to have selected an A/C Fronted
Base Rate Loan (other than with respect to an A/C Fronted Loan to the Australian
Borrower denominated in dollars). If no currency is selected with respect to any
A/C Fronted Loan, the applicable Borrower shall be deemed to have selected A/C
Fronted Loan denominated in Australian Dollars (in the case of the Australian
Borrower) or Euro (in the case of the Italian Borrower). The Australian Borrower
shall not be permitted to select an A/C Fronted Base Rate Loan for any A/C
Fronted Loan denominated in dollars.

(c) Prepayment. The Australian Borrower or the Italian Borrower, as applicable,
shall have the right at any time from time to time to prepay any A/C Fronted
Loan, in whole or in part, upon giving written or fax notice (or telephone
notice promptly confirmed by written, or fax notice) to the applicable A/C
Fronting Lender and to the Administrative Agent, (i) in the case of the
Australian Borrower, before 12:00 (noon), Local Time, two Business Days before
the date of prepayment, or (ii) in the case of the Italian Borrower, before
12:00 (noon), Local Time on the date of prepayment, in each case at the
applicable A/C Fronting Lender’s address for notices specified on Schedule 2.01.
All principal payments of A/C Fronted Loans shall be accompanied by accrued
interest on the principal amount being repaid to the date of payment. All
prepayments of A/C Fronted Loans shall be subject to Section 2.16 but otherwise
without premium or penalty.

(d) Interest. Subject to the provisions of Section 2.07, each A/C Fronted Base
Rate Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of, (i) in the case of a Loan to the Australian
Borrower denominated in Australian Dollars, 365 days, or (ii) in the case of a
Loan to the Italian Borrower, 360 days) at a rate per annum equal to the A/C
Fronted Base Rate with respect to such A/C Fronted Loan plus the Applicable
Percentage with respect to such Loan. Subject to the provisions of Section 2.07,
each A/C Fronted Fixed Rate Loan shall bear interest (computed on the basis of
the actual number of days elapsed over a year of, (i) in the case of a Loan to
the Australian Borrower in Australian Dollars, 365 days, (ii) in the case of a
Loan to the Australian Borrower in dollars, 360 days, or (iii) in the case of a
Loan to the Italian Borrower, 360 days) at a rate per annum equal to the A/C
Fronted Fixed Rate for the Interest Period in effect for such Loan plus the
Applicable Percentage with respect to such Loan. Interest on each A/C Fronted
Loan shall be payable on the Interest Payment Date with respect thereto. Each
A/C Fronting Lender shall notify the applicable Borrower and the Administrative
Agent of the A/C Fronted Base Rate or the A/C Fronted Fixed Rate applicable to
such A/C Fronting Lender’s A/C Fronted Loans promptly following each
determination thereof.

(e) Participations. If the applicable Borrower shall default in the payment of
principal of or interest on any A/C Fronted Loan when and as the same shall
become due and payable, whether at the due date thereof or by acceleration or
otherwise, then the applicable A/C Fronting Lender shall promptly notify the
Administrative Agent thereof and, upon notice from the Administrative Agent or
the applicable A/C Fronting Lender to the applicable Borrower, the principal
amount of all A/C Fronted Loans to such

 


--------------------------------------------------------------------------------



63

 

Borrower, together with all accrued and unpaid interest thereon, shall be
converted to Dollar Loans and obligations to pay interest in dollars,
respectively, at the Exchange Rate prevailing on the date of such default, and
the Administrative Agent shall promptly notify each Multicurrency Revolving
Credit Lender of such default (by fax or by telephone, confirmed in writing) and
of its Pro Rata Percentage in dollars of such A/C Fronted Loan. Upon such notice
but without any further action, the applicable A/C Fronting Lender hereby agrees
to grant to each Multicurrency Revolving Credit Lender, and each Multicurrency
Revolving Credit Lender hereby agrees to acquire from the applicable A/C
Fronting Lender, a participation in such defaulted A/C Fronted Loan equal to
such Multicurrency Revolving Credit Lender’s Pro Rata Percentage in dollars of
the aggregate principal amount of such defaulted A/C Fronting Loan. In
furtherance of the foregoing, each Multicurrency Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the applicable A/C
Fronting Lender, such Lender’s Pro Rata Percentage of each such defaulted A/C
Fronted Loan. Each Multicurrency Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in A/C Fronted Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Multicurrency
Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02(c)
shall apply, mutatis mutandis, to the payment obligations of the Lenders) and
the Administrative Agent shall promptly pay to the applicable A/C Fronting
Lender the amounts so received by it from the Multicurrency Revolving Credit
Lenders. The Administrative Agent shall notify the applicable Borrower of any
participations in any A/C Fronted Loan acquired pursuant to this paragraph and
thereafter payments in respect of such A/C Fronted Loan shall be made in dollars
and to the Administrative Agent and not to the applicable A/C Fronting Lender.
Any amounts received by an A/C Fronting Lender from any Borrower (or other party
on behalf of such Borrower) in respect of an A/C Fronted Loan after receipt by
such A/C Fronting Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the applicable A/C Fronting Lender, as their interests
may appear. The purchase of participations in an A/C Fronted Loan pursuant to
this paragraph shall not relieve any Borrower (or other party liable for
obligations of such Borrower) of any default in the payment thereof.

(f) Termination and Reduction of A/C Fronting Commitments. Upon written or fax
notice to the applicable A/C Fronting Lender and to the Administrative Agent,
Terex may at any time permanently terminate, or from time to time in part
permanently reduce, the A/C Fronting Commitment of any A/C Fronting Lender;
provided, however, that the A/C Fronting Commitment of such A/C Fronting Lender
shall not be reduced to an amount that is less than the A/C Fronting Loans of
such A/C Fronting Lender at such time.

 

 


--------------------------------------------------------------------------------



64

 

 

SECTION 2.25. Reporting Requirements of A/C Fronting Lenders and Issuing Banks.
(a)  Within two Business Days following the last day of each calendar month,
each A/C Fronting Lender shall deliver to the Administrative Agent a statement
showing the average daily principal amount of the A/C Fronted Loans outstanding
in each currency during the calendar month most recently ended.

(b) Within two Business Days following the last day of each calendar month, each
Issuing Bank shall deliver to the Administrative Agent a report detailing all
activity during the preceding month with respect to any Letters of Credit issued
by such Issuing Bank, including the face amount, the account party, the
beneficiary and the expiration date of such Letters of Credit and any other
information with respect thereto as may be requested by the Administrative
Agent.

SECTION 2.26. Additional Issuing Banks. The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an Issuing Bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this Section 2.26 shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender and, with respect to such Letters
of Credit, such term shall thereafter apply to the Issuing Bank and such Lender.

SECTION 2.27. Incremental Commitments. (a)  The Borrowers may, from time to
time, by written notice to the Administrative Agent, request Incremental Term
Loan Commitments, additional Domestic Revolving Credit Commitments and/or
additional Multicurrency Revolving Credit Commitments, as applicable, in an
aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders or persons who will become Domestic Revolving Credit
Lenders and/or Multicurrency Revolving Credit Lenders (which may include any
existing Lender willing to provide the same, in their own discretion); provided
that each such person, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld and shall be given or withheld within three Business Days
and, if withheld, the reason therefor shall be specified in writing promptly
thereafter). Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments, additional Domestic Revolving Credit Commitments and/or
additional Multicurrency Revolving Credit Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or equal to the remaining Incremental Amount), (ii) the date on which such
Incremental Term Loan Commitments, additional Domestic Revolving Credit
Commitments and/or additional Multicurrency Revolving Credit Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 calendar days after the date of such notice) and (iii) in the case
of Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be Term Loan Commitments or commitments to make term loans
with terms different from the Term Loans (“Other Term Loans”).

(b) Terex and each Incremental Term Lender, additional Domestic Revolving Credit
Lender and/or additional Multicurrency Revolving Credit Lender shall execute and

 


--------------------------------------------------------------------------------



65

 

deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Commitment of such Lender. Each Incremental Assumption Agreement in
respect of Incremental Term Loan Commitments shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of Lenders holding at least 51% in interest of the outstanding
Loans and Commitments of any Class of Term Loans, (i) if the initial yield on
any Other Term Loans (as determined by the Administrative Agent to be equal to
the sum of (x) the Adjusted LIBOR margins on the Other Term Loans plus (y) if
the Other Term Loans are initially made at a discount or the lenders making the
same receive a fee (other than routine amendment fees) from Terex or any of its
Subsidiaries for doing so (the amount of such discount or fee, expressed as a
percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the average life to maturity of
such Other Term Loans or (B) four) exceeds by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”) the Applicable Percentage then in effect for Eurocurrency
Term Loans of any Class, then each Applicable Percentage for each adversely
affected Class of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans, (ii) the final
maturity date of any Other Term Loans shall be no earlier than (x) the final
maturity date of any other Class of Term Loans and (y) if the initial yield
(determined as provided above) on such Other Term Loans exceeds the Applicable
Percentage then in effect for Eurocurrency Term Loans of any Class, the date
falling six months after the final maturity date of each such adversely affected
Class, and (iii) the average life to maturity of any Other Term Loans shall be
no shorter than (x) the average life to maturity of any other Class of Term
Loans and (y) if the initial yield (determined as provided above) on such Other
Term Loans exceeds the Applicable Percentage then in effect for Eurocurrency
Term Loans of any Class, six months longer than the average life to maturity of
each such adversely affected Class. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Assumption Agreement, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Incremental Term Loan Commitments, additional Domestic Revolving
Credit Commitments and/or additional Multicurrency Revolving Credit Commitments
evidenced thereby and any increase to the Applicable Percentages required by the
foregoing provisions of this paragraph. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with Terex’s consent (not to
be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment,
additional Domestic Revolving Credit Commitments or additional Multicurrency
Revolving Credit Commitments shall become effective under this Section 2.27
unless (i) on the date of such effectiveness, the conditions set forth in
paragraphs (b) and (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of Terex, and (ii) the Administrative Agent
shall have received (with sufficient copies for each of the Incremental Term
Lenders, additional Domestic Revolving Credit Lenders and/or

 


--------------------------------------------------------------------------------



66

 

additional Multicurrency Revolving Credit Lenders) closing certificates and
documentation reasonably specified by the Administrative Agent.

ARTICLE III

 

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent, the
Collateral Agent, each of the Issuing Banks and each of the Lenders that:

SECTION 3.01. Organization; Powers. Terex and each of the Subsidiaries
(including each Borrower) (a) is a corporation, partnership, limited liability
company or other entity, duly incorporated or formed, as the case may be,
validly existing and in good standing (other than with respect to the Australian
Borrower, it being understood that Australia does not have a concept of good
standing) under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
qualify could not reasonably be expected to result in a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated hereby to which it is or will be a party and, in the
case of each Borrower, to borrow hereunder. Each Borrower (other than Terex) is
a wholly owned Subsidiary.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a party and the
borrowings hereunder (collectively, the “Transactions”) (a) have been duly
authorized by all requisite organizational action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, (B) the certificate or
articles of incorporation or other constitutive documents or by-laws of such
Loan Party, (C) any order of any Governmental Authority applicable to any Loan
Party or (D) any provision of any indenture, agreement or other instrument to
which Terex or any Restricted Subsidiary is a party or by which any of them or
any of their property is or may be bound, (ii) result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument, except, in the case of each of clause (i)(A), (i)(D) and (ii), where
such violation, breach or default could not reasonably be expected to result in
a Material Adverse Effect or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Terex or any Subsidiary Guarantor (other than any Lien created
hereunder or under the Security Documents).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document has
either been duly executed and delivered by each Loan Party thereto and
constitutes or, when executed and delivered by each Loan Party thereto, will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium

 


--------------------------------------------------------------------------------



67

 

or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, (b) recordation of the
Mortgages and (c) such as have been made or obtained and are in full force and
effect, except where the failure to obtain the same could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.05. Financial Statements. Terex has heretofore furnished to the
Lenders its consolidated and consolidating balance sheets and statements of
income and changes in financial condition as of and for each of the fiscal years
ended December 31, 2003, December 31, 2004 and December 31, 2005, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants. Such financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of Terex and
its consolidated Subsidiaries as of such dates and for such periods. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of Terex and its consolidated Subsidiaries as of the dates
thereof required to be reflected in accordance with GAAP. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis.

SECTION 3.06. No Material Adverse Change. There has been no material adverse
change in the business, assets, operations, prospects, condition, financial or
otherwise, or material agreements of Terex and its Restricted Subsidiaries,
taken as a whole, since December 31, 2005.

SECTION 3.07. Title to Properties; Possession Under Leases. (a)  Each of Terex
and its Restricted Subsidiaries has fee title to, or valid leasehold interests
in, all its material properties and assets (including all Mortgaged Property),
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.

(b) Each of Terex and its Restricted Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect. Each of Terex and its
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such material leases.

(c) No Borrower has received any written notice of, nor has any knowledge of,
any pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation.

(d) Neither Terex nor any of its Restricted Subsidiaries is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

 

 


--------------------------------------------------------------------------------



68

 

 

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Terex therein.
The Equity Interests or other ownership interests so indicated on Schedule 3.08
are fully paid and non-assessable and are owned by Terex, directly or indirectly
through its Subsidiaries, free and clear of all Liens, except for Liens created
under the Security Documents.

SECTION 3.09. Litigation; Compliance with Laws. (a)  Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of any Borrower, threatened against or affecting Terex or any of its
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable probability of an adverse determination and that, if adversely
determined in the ordinary course of such action, suit or proceeding, at the
time of such determination, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of Terex or any of its Subsidiaries or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

(c) Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed, except where the failure to have the same
could not reasonably be expected to result in a Material Adverse Effect.

(d) No exchange control law or regulation materially restricts any Borrower from
complying with its obligations in respect of any Alternative Currency Loan or
Letter of Credit or any other Loan Party with respect to its obligations under
any Loan Document.

SECTION 3.10. Agreements. (a)  Neither Terex nor any of its Subsidiaries is a
party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(b) Neither Terex nor any of its Subsidiaries is in default in any manner under
any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. Federal Reserve Regulations. (a)  Neither Terex nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for

 


--------------------------------------------------------------------------------



69

 

any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation U or X.

SECTION 3.12. Investment Company Act. Neither Terex nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. (a)  Terex will use the proceeds of the Term
Loans, together with the proceeds of Revolving Loans and/or Swingline Loans made
on the Closing Date, to pay (i) all amounts due or outstanding under the
Existing Credit Agreement and (ii) fees and expenses incurred in connection with
the Transactions.

(b) Each Borrower will use the proceeds of the Revolving Loans and/or Swingline
Loans made after the Closing Date and will request the issuance of Letters of
Credit only for working capital and other general corporate purposes (including
the making of dividends and other distributions in respect of its Equity
Interests, the repurchase of Equity Interests in Terex, the repayment or other
retirement of Indebtedness and the financing of Permitted Acquisitions, in each
case to the extent permitted hereunder).

SECTION 3.14. Tax Returns. Each of Terex and its Subsidiaries has filed or
caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it (in each case
giving effect to applicable extensions), except taxes that are being contested
in good faith by appropriate proceedings and for which Terex or such Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, such Borrower represents only that it
acted in good faith and utilized assumptions believed by it to be reasonable and
due care in the preparation of such information, report, financial statement,
exhibit or schedule.

SECTION 3.16. Employee Benefit Plans. (a)  Each of Terex and its respective
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on those assumptions
used to fund such Plan) did not, as of December 31, 2005, exceed by more than
$46,850,000 the fair market value of the assets of such Plan, and the present

 


--------------------------------------------------------------------------------



70

 

value of all benefit liabilities of all underfunded Plans (based on those
assumptions used to fund each such Plan) did not, as of December 31, 2005,
exceed by more than $46,850,000 the fair market value of the assets of all such
underfunded Plans.

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non-compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Foreign Pension Plan, none of Terex, its Affiliates or any of its
directors, officers, employees or agents has engaged in a transaction which
would subject Terex or any of its Subsidiaries, directly or indirectly, to a tax
or civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans could not reasonably be expected to result in a
Material Adverse Effect; the present value of the aggregate accumulated benefit
liabilities of all such Foreign Pension Plans (based on those assumptions used
to fund each such Foreign Pension Plan) did not, as of December 31, 2005, exceed
by more than $178,500,000 the fair market value of the assets of all such
Foreign Pension Plans. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against Terex or any of its
Affiliates with respect to any Foreign Pension Plan which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

SECTION 3.17. Environmental Matters. Except as set forth in Schedule 3.17:

(a) The properties owned, leased or operated by each of Terex and its
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, Remedial Actions and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

(b) The Properties and all operations of each of Terex and its Subsidiaries are
in compliance in all material respects, and in the last five years have been in
compliance, with all Environmental Laws, and all necessary Environmental Permits
have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;

(c) There have been no Releases or threatened Releases at, from, under or
proximate to the Properties or otherwise in connection with the current or
former operations of Terex or its Subsidiaries, which Releases or threatened
Releases, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

(d) Neither Terex nor any of its Subsidiaries has received any notice of an
Environmental Claim in connection with the Properties or the current or former

 


--------------------------------------------------------------------------------



71

 

operations of Terex or such Subsidiaries or with regard to any person whose
liabilities for environmental matters Terex or such Subsidiaries has retained or
assumed, in whole or in part, contractually, by operation of law or otherwise,
which, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, nor do Terex or its Subsidiaries have reason to believe that any
such notice will be received or is being threatened; and

(e) Hazardous Materials have not been transported from the Properties, nor have
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of the Properties in a manner that could give rise to liability under
any Environmental Law, nor have Terex or its Subsidiaries retained or assumed
any liability, contractually, by operation of law or otherwise, with respect to
the generation, treatment, storage or disposal of Hazardous Materials, which
liabilities, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all material insurance maintained by Terex or any of its
Restricted Subsidiaries as of the Closing Date. As of such date, such insurance
is in full force and effect and all premiums have been duly paid. Each of Terex
and its Restricted Subsidiaries has insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.

SECTION 3.19. Security Documents. (a)  The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Stock (other than Uncertificated Foreign Securities, Uncertificated
Limited Liability Company Interests and Uncertificated Partnership Interests)
and the Pledged Debt Securities (as each such term is defined in the Guarantee
and Collateral Agreement) are delivered to the Collateral Agent together with
the proper endorsements, the Lien created under Guarantee and Collateral
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Stock and Pledged Debt Securities to the extent that the laws of the
United States or any state thereof govern the creation and perfection of any
such security interest, in each case prior and superior in right to any other
person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a) and all applicable filing fees have been
paid, the Lien created under the Guarantee and Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Collateral (other than Intellectual
Property, as defined in the Guarantee and Collateral Agreement) to the extent
such security interest may be perfected by the filing of a UCC financing
statement, in each case prior and superior in right to any other person, other
than with respect to Liens expressly permitted by Section 6.02 and with respect
to Collateral consisting of Investment Property (as defined in the UCC).

(b) With respect to the Intellectual Property (as defined in the Guarantee and
Collateral Agreement) in which Terex, the Subsidiary Guarantors and the
Collateral

 


--------------------------------------------------------------------------------



72

 

Agent have agreed that the Collateral Agent may record the Guarantee and
Collateral Agreement (or a short-form security agreement in form and substance
reasonably satisfactory to Terex and the Collateral Agent) with the United
States Patent and Trademark Office (the “Perfection Intellectual Property”),
upon the recordation of the Guarantee and Collateral Agreement (or such
short-form security agreement) with the United States Patent and Trademark
Office and the payment of all applicable fees, together with the financing
statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
in the Perfection Intellectual Property shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Perfection Intellectual Property to the extent that a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other person.

(c) The Mortgages are effective to create in favor of the Collateral Agent,
subject to the exceptions listed in each insurance policy covering such
Mortgage, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages referred to in Section 3.04(b) are recorded in the offices specified
in Schedule 3.19(c) and all applicable fees have been paid, the Mortgages will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02.

SECTION 3.20. Location of Material Owned Real Property. Schedule 3.20 lists
completely and correctly as of the Closing Date all Material Owned Real Property
and the addresses thereof. Terex and the Subsidiary Guarantors own in fee all
the real property set forth on Schedule 3.20.

SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of the
Closing Date, there are no strikes, lockouts or slowdowns against Terex or any
of its Restricted Subsidiaries pending or, to the knowledge of any Borrower,
threatened. The hours worked by and payments made to employees of Terex and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters, which violations, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. All payments due
from Terex or any of its Restricted Subsidiaries, or for which any claim may be
made against Terex or any such Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Terex or such Restricted Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Terex or any of its Restricted Subsidiaries is
bound on the Closing Date.

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
and immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the

 


--------------------------------------------------------------------------------



73

 

Loan Parties, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

ARTICLE IV

 

Conditions of Lending

SECTION 4.01. All Credit Events. The obligation of each Lender to make Loans
(including Swingline Loans and A/C Fronted Loans) hereunder, and the obligation
of each Issuing Bank to issue, amend, extend or renew any Letter of Credit
hereunder (each, a “Credit Event”) is subject to the satisfaction of the
following conditions on the date of each Credit Event:

(a) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
renewal or extension of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, renewal or extension of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b) or, in the case of
a Borrowing of an A/C Fronted Loan, the applicable A/C Fronting Lender and the
Administrative Agent shall have received a notice requesting such A/C Fronted
Loan as required by Section 2.24(b).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date.

(c) Each Borrower and each other Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and at the time of
and immediately after such Credit Event, no Event of Default or Default shall
have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

 

 


--------------------------------------------------------------------------------



74

 

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) the General
Counsel of Terex, substantially to the effect set forth in Exhibit G-1 and
(ii) Bryan Cave LLP, counsel for the Borrowers, substantially to the effect set
forth in Exhibit G-2, in each case (A) dated the Closing Date, (B) addressed to
the Issuing Bank, the Administrative Agent and the Lenders, and (C) covering
such other matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, and the Borrowers hereby request
such counsel to deliver such opinions.

(b) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders, to the Issuing Bank and to the Administrative
Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or comparable organizational document), including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State (or comparable entity) of the state (or comparable
jurisdiction) of its organization, and a certificate as to the good standing of
each Loan Party as of a recent date, from such Secretary of State (or comparable
entity); (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws (or comparable organizational document) of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or comparable governing body) of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation (or
comparable organizational document) of such Loan Party have not been amended
since the date of the last amendment thereto shown on the certified copy of the
certificate or articles of incorporation furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders, the Issuing Bank or the Administrative Agent may
reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of Terex, (i) confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 and (ii) certifying that the Loan Parties, on a consolidated basis
after giving effect to the Transactions to occur on the Closing Date, are
solvent.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder or under any other Loan Document.

 

 


--------------------------------------------------------------------------------



75

 

 

(f) Except as provided in the Post-Closing Letter, the Security Documents shall
have been duly executed by each Loan Party that is to be a party thereto and
shall be in full force and effect on the Closing Date. The Collateral Agent on
behalf of the Secured Parties shall have a security interest in the Collateral
of the type and priority described in each Security Document.

(g) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Terex, and shall have received the results of a search of
the Uniform Commercial Code filings (or equivalent filings) made with respect to
the Loan Parties in the states (or other jurisdictions) of formation of such
persons indicated on such Perfection Certificate, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Collateral Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.

(h) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents.

(i) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been (or
substantially simultaneously with the initial Borrowing hereunder shall be) paid
in full, the commitments thereunder terminated and all guarantees and security
in support thereof discharged and released.

(j) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the extent required, all applicable appeal periods shall have expired and
there shall not be any pending or threatened litigation, governmental,
administrative or judicial action that has a reasonable likelihood of
restraining, preventing or imposing materially burdensome conditions on the
Transactions or the other transactions contemplated hereby.

(k) The Lenders shall have received, at least five days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

ARTICLE V

 

Affirmative Covenants

Each Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Borrower will, and will cause each of its
Restricted Subsidiaries to:

 

 


--------------------------------------------------------------------------------



76

 

 

SECTION 5.01. Existence; Businesses and Properties. (a)  Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated or in
an otherwise prudent manner; comply in all material respects with all applicable
laws, rules, regulations (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Mortgaged Properties) and decrees and orders
of any Governmental Authority, whether now in effect or hereafter enacted unless
failure to comply could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain and preserve all property material to
the conduct of such business and keep such property in working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
conducted at all times in a commercially reasonably manner.

SECTION 5.02. Insurance. (a)  Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance (including self insurance), to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations and of same or similar size, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it; and maintain such other insurance as may be
required by law.

(b) Cause all such policies of Terex or any Domestic Subsidiary (other than an
Excluded Subsidiary) that is a Restricted Subsidiary to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
Terex or any such Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that no Borrower, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed for any other reason upon not less than
30 days’ prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Agent; deliver to the Administrative Agent and the Collateral

 


--------------------------------------------------------------------------------



77

 

Agent, prior to the cancelation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as the Administrative Agent, the Collateral Agent or the Required Lenders
may from time to time require.

(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that in effect on the Closing Date, naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.

(e) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Borrower; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Banks, or their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) each Borrower and the other Loan Parties shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, the Issuing Banks or their agents or
employees. If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then each Borrower
hereby agrees, to the extent permitted by law, to waive its right of recovery,
if any, against the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Required Lenders under this

 


--------------------------------------------------------------------------------



78

 

Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of any Borrower and its
Subsidiaries or the protection of their properties and the Administrative Agent,
the Collateral Agent and the Required Lenders shall have the right from time to
time to require the Borrowers and the other Loan Parties to keep other insurance
in such form and amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may reasonably request; provided that such insurance shall be
obtainable on commercially reasonable terms.

SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, could reasonably be
expected to give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such obligation, tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the applicable Borrower shall have set aside on its
books reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of a Mortgaged Property, there
is no risk of forfeiture of such property.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Terex, furnish
to the Administrative Agent for distribution by the Administrative Agent to each
Lender:

(a) within 90 days (or if Terex files its annual report on Form 10-K with the
SEC sooner, then promptly thereafter) after the end of each fiscal year, its
consolidated and consolidating balance sheets and related statements of
operations, stockholders’ equity and cash flows showing the financial condition
of Terex and its consolidated Subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Subsidiaries during
such year, all audited (in the case of such consolidated financial statements)
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing or otherwise reasonably acceptable to the Required
Lenders and accompanied by an opinion of such accountants (which shall not be
qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Terex and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days (or if Terex files its quarterly report on Form 10-Q with the
SEC sooner, then promptly thereafter) after the end of each of the first three
fiscal quarters of each fiscal year, its consolidated and consolidating balance
sheets and related statements of operations, stockholders’ equity and cash flows
showing the financial condition of Terex and its consolidated Subsidiaries as of

 


--------------------------------------------------------------------------------



79

 

the close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, all certified by one of its Financial Officers as
fairly presenting in all material respects the financial condition and results
of operations of Terex and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c) concurrently with any delivery of financial statements under sub-paragraph
(a) or (b) above, (i) if there shall have been any Unrestricted Subsidiaries
during the relevant period, comparable financial statements (which need not be
audited or contain footnotes) for such period covering Terex and its Restricted
Subsidiaries, and (ii) a certificate of the accounting firm (unless at such time
it is the practice and policy of such accounting firm not to deliver such
certificates) or Financial Officer opining on or certifying such statements
(which certificate, when furnished by an accounting firm, may be limited to
accounting matters and disclaim responsibility for legal interpretations)
(x) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto; and (y) in the case of any such letter from such Financial Officer,
setting forth reasonably detailed calculations demonstrating compliance with
Sections 6.10 and 6.11, in a form reasonably satisfactory to the Administrative
Agent;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Terex or any
Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(e) within 90 days after the first day of each fiscal year of Terex, a copy of
the budget for its consolidated balance sheet and related statements of income
and cash flows for such fiscal year; and

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Terex or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Banks and each Lender, promptly after obtaining knowledge thereof,
written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or

 


--------------------------------------------------------------------------------



80

 

in equity or by or before any Governmental Authority, against any Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and

(c) any development with respect to Terex or any Subsidiary that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 5.06. Employee Benefits. (a)  Comply in all material respects with the
applicable provisions of ERISA and the Code and the laws applicable to any
Foreign Benefit Plan and (b) furnish to the Administrative Agent (i) as soon as
possible after, and in any event within 10 days after any Responsible Officer of
any Borrower or any Affiliate knows that any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of any Borrower in an aggregate amount exceeding $25,000,000
(or the Dollar Equivalent thereof in another currency), a statement of a
Financial Officer of such Borrower setting forth details as to such ERISA Event
and the action, if any, that such Borrower proposes to take with respect
thereto.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity in all material respects with GAAP and all requirements of law are
made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect the financial records and the
properties of any Borrower or any Restricted Subsidiary at reasonable times and
as often as reasonably requested (but in no event more than twice annually
unless an Event of Default shall have occurred and be continuing) and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of any Borrower or any Restricted Subsidiary
with the officers thereof and independent accountants therefor.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.13.

SECTION 5.09. Compliance with Environmental Laws. Comply, and cause all lessees
and other persons occupying its Properties to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Properties; obtain and renew all Environmental Permits necessary
for its operations and Properties; and conduct any Remedial Action in accordance
with Environmental Laws; provided, however, that no Borrower nor any of the
Restricted Subsidiaries shall be required to undertake any Remedial Action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

SECTION 5.10. Preparation of Environmental Reports. If an Event of Default
caused by reason of a breach of Section 3.17 or 5.09 shall have occurred and be
continuing, at the request of the Required Lenders through the Administrative
Agent,

 


--------------------------------------------------------------------------------



81

 

provide to the Lenders within 45 days after such request, at the expense of the
applicable Borrower, an environmental site assessment report for the Properties
which are the subject of such default, prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
Remedial Action or any other activity required to bring the Properties into
compliance with Environmental Laws in connection with such Properties.

SECTION 5.11. Further Assurances. (a)  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under the Post-Closing Letter
or under applicable law, or that the Required Lenders, the Administrative Agent
or the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents. Terex will cause
any subsequently acquired or organized Material Domestic Restricted Subsidiary
(other than Finsub) or any Domestic Subsidiary which is a Restricted Subsidiary
and which becomes a Material Domestic Restricted Subsidiary to become a
Subsidiary Guarantor by executing the Guarantee and Collateral Agreement and
each applicable Security Document in favor of the Collateral Agent. In addition,
from time to time, Terex and the Subsidiary Guarantors will, at their cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of
their assets and properties acquired after the Closing Date as would constitute
Collateral under any Security Document (it being understood that it is the
intent of the parties that the Obligations shall be secured by, among other
things, substantially all the U.S. assets of Terex and the Subsidiary Guarantors
(including Material Owned Real Property and other U.S. assets acquired
subsequent to the Closing Date and 100% of the non-voting Equity Interests (if
any) and 65% of the voting Equity Interests in each Material First Tier Foreign
Subsidiary, but excluding (i)  any assets as to which the Administrative Agent
shall determine in its reasonable discretion that the costs of obtaining a
security interest in the same are excessive in relation to the benefit to the
Lenders of the security intended to be afforded thereby and (ii)  any assets of
a type specifically excluded as Collateral under the Guarantee and Collateral
Agreement). Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent, and Terex shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Collateral Agent shall reasonably
request to evidence compliance with this Section. In furtherance of the
foregoing, Terex will give prompt notice to the Administrative Agent of (x) the
acquisition by it or any Subsidiary Guarantor of any Material Owned Real
Property, (y) any Domestic Subsidiary which becomes a Material Domestic
Restricted Subsidiary (or of the circumstances described in the proviso to the
definition of the term “Material Domestic Restricted Subsidiary”) and (z) any
Foreign Subsidiary which becomes a Material First Tier Foreign Subsidiary.

 

 


--------------------------------------------------------------------------------



82

 

 

(b) In the case of Terex and the Subsidiary Guarantors, promptly to notify the
Collateral Agent in writing of any change (i) in its legal name, (ii) in its
jurisdiction of organization, (iii) in its corporate or legal structure or
(iv) in its Federal Taxpayer Identification Number. Terex and each Subsidiary
Guarantor agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral. Terex and each Subsidiary Guarantor
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Borrower is damaged or destroyed.

ARTICLE VI

 

Negative Covenants

Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, such Borrower will not, and will not cause or
permit any of the Restricted Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except that Terex and any Restricted Subsidiary (other than Finsub
(except as expressly permitted by subsection (n) below)) may incur, create,
assume or permit to exist:

(a) Indebtedness existing on the Closing Date and set forth in Schedule 6.01;

(b) Indebtedness created under this Agreement and the other Loan Documents;

(c) The Existing Senior Subordinated Notes and the Additional Subordinated
Notes;

(d) Indebtedness pursuant to (i) Hedging Agreements and (ii) any Additional L/C
Facility; provided, however, that (x) the Additional L/C Exposure shall not
exceed $100,000,000 at any time and (y) the sum of the L/C Exposure and the
Additional L/C Exposure shall not exceed $250,000,000 at any time;

(e) Indebtedness of (i) Terex or any wholly owned Restricted Subsidiary (other
than Finsub) to any other wholly owned Restricted Subsidiary (other than
Finsub), (ii) any wholly owned Restricted Subsidiary (other than Finsub) to
Terex or (iii) Finsub to Terex or any wholly owned Restricted Subsidiary
incurred pursuant to the Receivables Program; provided, however, that (i) any
Indebtedness of a Loan Party shall be subordinated to the prior payment in full
of the Obligations and (ii) any Indebtedness of Finsub incurred pursuant to this

 


--------------------------------------------------------------------------------



83

 

subsection (e) shall be permitted only for such limited period of time as is
required to account for any sale of Program Receivables, which period of time
shall not in any event exceed five Business Days;

(f) Indebtedness resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

(g) Indebtedness arising under indemnity agreements to title insurers to cause
such title insurers to issue to the Collateral Agent mortgagee title insurance
policies;

(h) Indebtedness arising with respect to customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales and
Permitted Acquisitions permitted hereunder;

(i) Indebtedness incurred in the ordinary course of business with respect to
surety and appeal bonds, performance, insurance and return-of-money bonds and
other similar obligations;

(j) Indebtedness consisting of (i) Acquired Indebtedness or (ii) Purchase Money
Indebtedness or Capital Lease Obligations incurred in the ordinary course of
business after the Closing Date; provided that at the time of the incurrence of
any such Indebtedness and immediately after giving effect thereto, (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) the Consolidated Leverage Ratio shall be less than or
equal to 3.75 to 1.00;

(k) Floor Plan Guarantees;

(l) Indebtedness incurred to extend, renew or refinance Indebtedness described
in paragraph (a), (c), (j) or (k) above (“Refinancing Indebtedness”) so long as
(i) such Refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being extended,
renewed or refinanced, plus the amount of any interest or premiums required to
be paid thereon plus fees and expenses associated therewith, (ii) such
Refinancing Indebtedness has a later or equal final maturity and a longer or
equal weighted average life than the Indebtedness being extended, renewed or
refinanced, (iii) if the Indebtedness being extended, renewed or refinanced is
subordinated to the Obligations, the Refinancing Indebtedness is subordinated to
the Obligations to the extent of the Indebtedness being extended, renewed or
refinanced and (iv) the covenants, events of default and other non-pricing
provisions of the Refinancing Indebtedness shall be no less favorable to the
Lenders than those contained in the Indebtedness being extended, renewed or
refinanced;

(m) Indebtedness classified as Capital Lease Obligations incurred in connection
with the purchase of inventory to be sold in the ordinary course of business;

 

 


--------------------------------------------------------------------------------



84

 

 

(n) Indebtedness of Finsub incurred pursuant to the Receivables Program
Documentation in an amount not exceeding $250,000,000 in the aggregate at any
time outstanding;

(o) Indebtedness of Foreign Subsidiaries not exceeding $100,000,000 in the
aggregate at any time outstanding; and

(p) in addition to any of the foregoing, other unsecured Indebtedness; provided
that at the time of the incurrence of any such Indebtedness and immediately
after giving effect thereto, (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (ii) the Consolidated
Leverage Ratio shall be less than or equal to 3.75 to 1.00.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Restricted Subsidiary) now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of any Borrower and its Restricted Subsidiaries
existing on the Closing Date and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the Closing Date;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien does not apply to any other property or assets of any Borrower or any
Restricted Subsidiary and (iii) such Lien does not (A) materially interfere with
the use, occupancy and operation of any Mortgaged Property, (B) materially
reduce the fair market value of such Mortgaged Property but for such Lien or
(C) result in any material increase in the cost of operating, occupying or
owning or leasing such Mortgaged Property;

(d) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord's or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable or which are being contested
in compliance with Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) (i) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory

 


--------------------------------------------------------------------------------



85

 

obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and (ii) Liens on the
receivables of any Foreign Subsidiary to secure Indebtedness of such Foreign
Subsidiary in respect of performance bonds and similar obligations in an
aggregate principal amount not to exceed the foreign currency equivalent of
$10,000,000 at any one time outstanding;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any Borrower or any of its
Restricted Subsidiaries;

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
any Borrower or any Restricted Subsidiary (other than Finsub) or in respect of
Capital Lease Obligations; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(j), (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 100% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of any Borrower or any Restricted Subsidiary;

(j) Liens arising from the rendering of a final judgment or order that does not
give rise to an Event of Default;

(k) Liens securing Acquired Indebtedness; provided that (i) such Acquired
Indebtedness was secured by such Liens at the time of the relevant Permitted
Acquisition and such Liens were not incurred in contemplation thereof and
(ii) such Liens do not extend to (x) any property of Terex or the Restricted
Subsidiaries (other than the Acquired Person) or (y) to any property of the
Acquired Person other than the property securing such Liens on the date of the
relevant Permitted Acquisition;

(l) Liens securing Refinancing Indebtedness, to the extent that the Indebtedness
being refinanced was originally secured in accordance with this Section 6.02;
provided that such Lien does not apply to any additional property or assets of
Terex or any Restricted Subsidiary;

(m) Liens in favor of any Loan Party;

(n) Liens on the property of Finsub incurred pursuant to the Receivables Program
Documentation; and

 

 


--------------------------------------------------------------------------------



86

 

 

(o) Liens on property and assets of the Foreign Subsidiaries not constituting
Collateral to secure Indebtedness of Foreign Subsidiaries incurred under
Section 6.01(o).

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback”); provided that any
Borrower or any Restricted Subsidiary may enter into any such transaction to the
extent that any lease obligations and Liens associated therewith would not be
prohibited under this Agreement.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) investments by Terex and its Restricted Subsidiaries existing on the Closing
Date in the Equity Interests of the Subsidiaries and other investments by Terex
and its Restricted Subsidiaries existing on the Closing Date and set forth in
Schedule 6.04;

(b) Permitted Investments;

(c) investments in JV Finco not exceeding $25,000,000 at any time outstanding;

(d) Terex or any Restricted Subsidiary may make any Permitted Acquisition;
provided that Terex or, if such Restricted Subsidiary is a Subsidiary Guarantor,
such Subsidiary Guarantor complies, and causes any acquired entity to comply,
with the applicable provisions of Section 5.11 and the Security Documents with
respect to the person or assets so acquired;

(e) the Borrowers and their respective Restricted Subsidiaries may make loans
and advances to employees for moving, entertainment, travel and other similar
expenses in the ordinary course of business;

(f) Consolidated Capital Expenditures;

(g) cash collateral provided to the Collateral Agent pursuant to the Loan
Documents;

(h) promissory notes issued by any purchaser in connection with any Asset Sale
permitted pursuant to Section 6.05(b);

(i) provided that (a) no Default or Event of Default shall have occurred and be
continuing at the time of such payment or after giving effect thereto, and
(b) the Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00,

 


--------------------------------------------------------------------------------



87

 

(A) the purchase by Terex of shares of its common stock (for not more than fair
market value) in connection with the delivery of such stock to grantees under
any stock option plan (upon the exercise by such grantees of their stock
options) or any other deferred compensation plan of Terex approved by its board
of directors and (B) the repurchase of shares of, or options to purchase shares
of, common stock of Terex or any of its Subsidiaries from employees, former
employees, directors or former directors of Terex or any of its Subsidiaries (or
permitted transferees of such employees, former employees, directors or former
directors) pursuant to the terms of the agreements (including employment
agreements) or plans (or amendments thereto) approved by its board of directors
under which such individuals purchase or sell or are granted the option to
purchase or sell, such common stock;

(j) accounts receivable arising in the ordinary course of business from the sale
of inventory;

(k) Guarantees constituting Indebtedness permitted by Section 6.01;

(l) investments in joint ventures in Related Businesses and investments in
Unrestricted Subsidiaries (including JV Finco); provided that at the time of
such investment and immediately after giving effect thereto, (A) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, and (B) the Consolidated Leverage Ratio shall be less than or equal
to 3.75 to 1.00;

(m) intercompany loans and advances constituting Indebtedness permitted by
Section 6.01(e);

(n) provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, investments made by Terex or any
Restricted Subsidiary to the extent the consideration paid by Terex or such
Restricted Subsidiary for such investment consists of equity of Terex;

(o) other investments in an aggregate amount (without giving effect to any write
down or write off thereof) not exceeding $75,000,000 at any time outstanding;

(p) investments in Finsub not exceeding $50,000,000 at any time outstanding; and

(q) Hedging Agreements to the extent permitted by Section 6.01(d).

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.

(a)  Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Terex and the Restricted Subsidiaries
(whether now owned or hereafter acquired) or any Equity Interests of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of any other
person, except that:

 

 


--------------------------------------------------------------------------------



88

 

 

(i) any Borrower and any Restricted Subsidiary (other than Finsub) may purchase
and sell inventory in the ordinary course of business,

(ii) (A) Terex and any Restricted Subsidiary may sell Program Receivables to
Finsub and (B) Finsub may sell Program Receivables pursuant to the Receivables
Program Documentation and

(iii) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing:

(A) any wholly owned Subsidiary (other than Finsub) may merge into Terex in a
transaction in which Terex is the surviving corporation;

(B) any wholly owned Restricted Subsidiary (other than Finsub) may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Restricted Subsidiary and no person other
than Terex or a wholly owned Restricted Subsidiary receives any consideration;
provided that, if either of the wholly owned Subsidiaries party to such merger
or consolidation is a Subsidiary Guarantor, then the surviving entity shall be
or become a Subsidiary Guarantor;

(C) in connection with any Permitted Acquisition pursuant to Section 6.04(d),
Terex or any wholly owned Subsidiary may acquire or merge into or consolidate
with any entity acquired pursuant to such Permitted Acquisition in a transaction
in which the surviving entity is Terex or a wholly owned Subsidiary; provided
that, (x) if Terex is a party to such merger or consolidation, Terex shall be
the surviving corporation, and (y) if any wholly owned Restricted Subsidiary
that is a Subsidiary Guarantor merges into or consolidates with any entity
acquired pursuant to such Permitted Acquisition, then the surviving entity shall
be or become a Subsidiary Guarantor;

(D) Terex or any Subsidiary may transfer Equity Interests of, or assets of, a
Domestic Subsidiary to Terex or to any wholly owned Domestic Subsidiary where no
person other than Terex or a wholly owned Subsidiary receives any consideration;
provided that, if (x) such Equity Interests or such assets being transferred are
Equity Interests of, or assets of, a Subsidiary Guarantor, then the recipient
thereof shall be or become a Subsidiary Guarantor, and (y) if the transferor of
such Equity Interests or such assets is a Subsidiary Guarantor, then the
recipient thereof shall be or become a Subsidiary Guarantor;

(E) Terex or any Subsidiary may transfer Equity Interests of a Foreign
Subsidiary (other than a Material First Tier Foreign Subsidiary) to any other
Foreign Subsidiary where no person other than Terex or a wholly owned Restricted
Subsidiary receives any consideration; and

 

 


--------------------------------------------------------------------------------



89

 

 

(F) Terex or any Subsidiary may transfer Equity Interests of, or assets of, a
Material First Tier Foreign Subsidiary to any other Material First Tier Foreign
Subsidiary where no person other than Terex or a wholly owned Subsidiary
receives any consideration, provided that in the case of a transfer of Equity
Interests, such transfer is subject to the pledge of the 65% of the voting
Equity Interests thereof to the Collateral Agent;

provided, however, that any merger, consolidation or transfer of assets by or
between Terex or a Restricted Subsidiary, on the one hand, and an Unrestricted
Subsidiary, on the other hand, shall be subject to the limitation set forth in
Section 6.04(l).

(b) Engage in any Asset Sale not otherwise prohibited by Section 6.05(a) unless
all of the following conditions are met: (i) the consideration received is at
least equal to the fair market value of such assets; (ii) at least 75% of the
consideration received is cash; (iii) the Net Cash Proceeds of such Asset Sale
are applied as required by Section 2.13(b); and (iv) no Default or Event of
Default shall result from such Asset Sale.

SECTION 6.06. Dividends and Distributions; Restrictions on Ability of Restricted
Subsidiaries to Pay Dividends. (a)  Declare or pay, directly or indirectly, any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, with respect to
any of its Equity Interests or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Restricted Subsidiary to purchase
or acquire) any of its Equity Interests or set aside any amount for any such
purpose; provided, however, that (i) any Restricted Subsidiary may declare and
pay dividends or make other distributions to its parent, (ii) Terex may at any
time pay dividends with respect to Equity Interests solely in additional shares
of its Equity Interests and (iii) Terex may pay dividends on, and redeem and
repurchase its Equity Interests, provided that, in the case of this
clause (iii), the following conditions are satisfied: (A) at the time of such
dividend, redemption or purchase and after giving effect thereto, no Default or
Event of Default has occurred and is continuing or would arise as a result
thereof, and (B) immediately after giving effect to any payment, the
Consolidated Leverage Ratio shall be less than or equal to 3.75 to 1.00.

(b) Permit its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Restricted Subsidiary to (i) pay any
dividends or make any other distributions on its Equity Interests or any other
interest or (ii) make or repay any loans or advances to Terex or the parent of
such Restricted Subsidiary, except, in the case of Finsub, for encumbrances or
restrictions existing pursuant to the Receivables Program Documentation.

SECTION 6.07. Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that any
Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
and except that this Section shall not apply to any transaction

 


--------------------------------------------------------------------------------



90

 

between or among Borrowers and Guarantors or any transaction between Terex or
any Restricted Subsidiary and Finsub pursuant to the Receivables Program.

SECTION 6.08. Business of Borrowers and Restricted Subsidiaries. Engage at any
time in any business or business activity other than the Related Business;
provided, however, that Finsub shall not engage in any trade or business, or
otherwise conduct any business activity, other than the performance of its
obligations pursuant to the Receivables Program and other incidental activities.

SECTION 6.09. Other Indebtedness and Agreements. (a)  Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Indebtedness of any Borrower or
any Restricted Subsidiary in an aggregate principal amount in excess of
$25,000,000 is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release is to (i) increase the interest
rate on such Indebtedness; (ii) accelerate the dates upon which payments of
principal or interest are due on such Indebtedness; (iii) add or change any
event of default or add any material covenant with respect to such Indebtedness;
(iv) change the prepayment provisions of such Indebtedness in any manner adverse
to the Lenders; (v) change the subordination provisions thereof (or the
subordination terms of any Guarantee thereof); or (vi) change or amend any other
term if such change or amendment would materially increase the obligations of
the obligor or confer additional material rights on the holder of such
Indebtedness in a manner adverse to any Borrower, any Restricted Subsidiary, the
Administrative Agent or the Lenders.

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration, or set apart any sum for the aforesaid purposes, any Indebtedness
for borrowed money (other than the Loans) of any Borrower or any Restricted
Subsidiary or pay in cash any amount in respect of such Indebtedness that may at
the obligor’s option be paid in kind or in other securities, except that
(i) Terex and its Restricted Subsidiaries shall be permitted to do any of the
foregoing with the Net Cash Proceeds of any issuance of Equity Interests of
Terex or Refinancing Indebtedness, (ii) Terex and its Restricted Subsidiaries
shall be permitted to do any of the foregoing if all of the following conditions
are satisfied: (x) at the time of such distribution or payment and after giving
effect thereto, no Default or Event of Default has occurred and is continuing or
would arise as a result thereof and (y) immediately after giving effect to such
distribution or payment, the Consolidated Leverage Ratio shall be less than or
equal to 3.75 to 1.00 and (iii) Terex may at any time repay Indebtedness of any
Borrower or any Restricted Subsidiary solely in Equity Interests of Terex.

SECTION 6.10. Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio on the last day of any fiscal quarter of Terex to be in excess of 3.75 to
1.00.

 

 


--------------------------------------------------------------------------------



91

 

 

SECTION 6.11. Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of Terex to be less than 1.25 to 1.00.

SECTION 6.12. Fiscal Year. Permit the fiscal year of Terex to end on a day other
than December 31.

SECTION 6.13. Designation of Unrestricted Subsidiaries. (a)  Terex may not
designate any Restricted Subsidiary that is a Loan Party as an Unrestricted
Subsidiary. Terex may designate Finsub as an Unrestricted Subsidiary (the
“Finsub Designation”), only if, (x) at the time of the Finsub Designation, (A)
no Default or Event of Default shall have occurred and is continuing at the time
of or after giving effect to the Finsub Designation and (B) Terex would be
permitted to make a dividend in respect of its Equity Interests pursuant to
Section 6.06(a)(ii) in an amount equal to the net assets of Finsub at the time
of the Finsub Designation, as reasonably determined by Terex in a manner
reasonably acceptable to the Administrative Agent, and (y) Terex has delivered
to the Administrative Agent written notice of the Finsub Designation and a
certificate, dated the effective date of the Finsub Designation, of a Financial
Officer certifying compliance with the condition set forth in clause (x) above
and setting forth reasonably detailed calculations demonstrating such
compliance. Terex may designate any Subsidiary created or acquired after the
Closing Date as an Unrestricted Subsidiary under this Agreement (a
“Designation”) only if:

(i) such Subsidiary does not own any Equity Interests or other equity interests
of any Restricted Subsidiary;

(ii) no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such Designation;

(iii) after giving effect to such Designation and any related investment to be
made in such designated Subsidiary by Terex or any Restricted Subsidiary, Terex
and its Restricted Subsidiaries would be in compliance with Section 6.04 and
with each of the covenants set forth in Sections 6.10 and 6.11; and

(iv) Terex has delivered to the Administrative Agent (x) written notice of such
Designation and (y) a certificate, dated the effective date of such Designation,
of a Financial Officer certifying compliance with the conditions set forth in
subclause (iii) above and setting forth reasonably detailed calculations
demonstrating such compliance.

(b) Terex may designate any Unrestricted Subsidiary as a Restricted Subsidiary
under this Agreement (an “RS Designation”) only if:

(i) no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such RS Designation, and after giving effect thereto,
Terex would be in compliance with each of the covenants set forth in
Sections 6.10 and 6.11;

 

 


--------------------------------------------------------------------------------



92

 

 

(ii) all Liens on assets of such Unrestricted Subsidiary and all Indebtedness of
such Unrestricted Subsidiary outstanding immediately following the RS
Designation would, if initially incurred at such time, have been permitted to be
incurred pursuant to Sections 6.01 and 6.02, respectively;

(iii) such designation would meet the applicable criteria of the term “Permitted
Acquisition” were Terex acquiring 100% of the Equity Interests of such
Unrestricted Subsidiary at such time; and

(iv) Terex has delivered to the Administrative Agent (x) written notice of such
RS Designation and (y) a certificate, dated the effective date of such RS
Designation, of a Financial Officer certifying compliance with the conditions
set forth in subclause (iii) above and setting forth reasonably detailed
calculations demonstrating such compliance.

(c) Upon any such RS Designation with respect to an Unrestricted Subsidiary
(i) Terex and its Restricted Subsidiaries shall be deemed to have received a
return of their investment in such Unrestricted Subsidiary equal to the lesser
of (x) the amount of such investment immediately prior to such RS Designation
and (y) the fair market value (as reasonably determined by Terex) of the net
assets of such Subsidiary at the time of such RS Designation and (ii) for
purposes of Section 6.04(l) Terex and its Restricted Subsidiaries shall be
deemed to have maintained an investment in an Unrestricted Subsidiary equal to
the excess, if positive, of the amount referred to in clause (i)(x) above over
the amount referred to in clause (i)(y) above.

(d) Neither Terex nor any Restricted Subsidiary shall at any time (x) provide a
Guarantee of any Indebtedness of any Unrestricted Subsidiary, (y) be directly or
indirectly liable for any Indebtedness of any Unrestricted Subsidiary or (z) be
directly or indirectly liable for any other Indebtedness which provides that the
holder thereof may (upon notice, lapse of time or both) declare a default
thereon (or cause such Indebtedness or the payment thereof to be accelerated,
payable or subject to repurchase prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of an Unrestricted Subsidiary, except in the case of clause (x) or
(y) to the extent permitted under Section 6.01 and Section 6.04 hereof. Except
as provided in paragraph (c) above, each Designation shall be irrevocable, and
no Unrestricted Subsidiary may become a Restricted Subsidiary, be merged with or
into Terex or a Restricted Subsidiary or liquidate into or transfer
substantially all its assets to Terex or a Restricted Subsidiary.

(e) Terex shall not, and shall not permit any Restricted Subsidiary to, furnish
any funds to or make any investment in any Unrestricted Subsidiary or any other
person for purposes of enabling it to make any payment or distribution that
could not be made by Terex or the Restricted Subsidiaries in accordance with the
provisions of Section 6.06(a) or 6.09(b).

 

 


--------------------------------------------------------------------------------



93

 

 

ARTICLE VII

 

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days after notice;

(d) default shall be made in the due observance or performance by any Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in (b), (c) or (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or any Lender to Terex;

(f) any Borrower or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $25,000,000, when and as the same shall
become due and payable, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Restricted Subsidiary, or of a substantial part
of the property or assets of any Borrower or a Restricted Subsidiary, under
Title 11

 


--------------------------------------------------------------------------------



94

 

of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Restricted Subsidiary or
for a substantial part of the property or assets of any Borrower or any
Restricted Subsidiary or (iii) the winding-up or liquidation of any Borrower or
any Restricted Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) any Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Restricted Subsidiary or for a substantial part of the property or assets of any
Borrower or any Restricted Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money the aggregate amount which is
not covered by insurance is in excess of $25,000,000 shall be rendered against
any Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Borrower or any
Restricted Subsidiary to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of any Borrower and its ERISA Affiliates in
an aggregate amount exceeding $25,000,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of

 


--------------------------------------------------------------------------------



95

 

perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Guarantee and Collateral Agreement and except to the extent that such loss is
covered by a lender’s title insurance policy and the related insurer promptly
after such loss shall have acknowledged in writing that such loss is covered by
such title insurance policy; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders, may, and at the request of the Required Lenders shall, by
notice to Terex, take either or both of the following actions, at the same or
different times:  (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to any Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

In order to expedite the transactions contemplated by this Agreement, Credit
Suisse is hereby appointed to act as Administrative Agent and Collateral Agent
on behalf of the Lenders and the Issuing Banks (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”). Each of the Lenders, the Issuing Banks, and each
assignee of any such Lender or Issuing Bank, hereby irrevocably authorizes the
Agents to take such actions on behalf of such Lender, Issuing Bank or assignee
and to exercise such powers as are specifically delegated to the Agents by the
terms and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
execute any and all documents (including releases) with respect to the
Collateral and the Program Receivables and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.

 

 


--------------------------------------------------------------------------------



96

 

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to any Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or wilful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by Terex or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective directors, officers, employees, agents and
advisors (“Related Parties”). The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank

 


--------------------------------------------------------------------------------



97

 

and Terex. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, having a combined capital
and surplus of at least $500,000,000 or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and the Agents
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent.

Each Lender agrees (a) to reimburse the Agents, on demand, in the amount of its
pro rata share (based on the sum of its aggregate available Commitments and
outstanding Loans hereunder) of any expenses incurred for the benefit of the
Lenders by the Agents, including counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, that shall not
have been reimbursed by any Borrower and (b) to indemnify and hold harmless each
Agent and any of its directors, officers, employees or agents, on demand, in the
amount of such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in its capacity as Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by any Borrower or any other Loan Party; provided that no Lender
shall be liable to an Agent or any such other indemnified person for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Agent or any of its directors,
officers, employees or agents. Each Revolving Credit Lender agrees to
reimburse each of the Issuing Banks and their directors, employees and agents,
in each case, to the same extent and subject to the same limitations as provided
above for the Agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without

 


--------------------------------------------------------------------------------



98

 

 

reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Each party to this Agreement acknowledges that neither the syndication agent nor
any of the co-lead arrangers shall have any separate duties, responsibilities,
obligations or authority under this Agreement in such capacity.

ARTICLE IX

 

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to any Borrower, to it in care of Terex at 500 Post Road East, Westport,
CT 06880, Attention of General Counsel (Fax No. (203) 227-1647);

(b) if to the Administrative Agent or the Issuing Bank, to Credit Suisse,
Eleven Madison Avenue, OMA-2, New York, New York 10010, Attention of Thomas
Lynch (Fax No. (212) 325-8304);

(c) if to the Australian Fronting Lender, to it at Credit Suisse, Level 41, 101
Collins Street, Melbourne VIC 3001, Australia, Attention of Malcolm White (Fax
No. 61 3 9653 3444);

(d) if to the Italian Fronting Lender, to it at Bayerische Hypo-und Vereinsbank
AG, Milan Branch, Loan Administration, Via Durini 9, 20122 Milano, Italy;
Attention of Cecilia Marino (Fax No. 0039 02 7793 272); and

(e) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders

 


--------------------------------------------------------------------------------



99

 

and the Issuing Banks and shall survive the making by the Lenders of the Loans
and the issuance of Letters of Credit by the Issuing Banks, regardless of any
investigation made by the Lenders or the Issuing Banks or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document or the Additional L/C Facility is
outstanding and unpaid or any Letter of Credit or Additional Letter of Credit is
outstanding and unpaid and so long as the Commitments have not been terminated.
The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a)  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, the Administrative Agent, the
Issuing Banks or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or an
Affiliate of such Lender or an Approved Fund (unless the proposed assignment is
of a Revolving Credit Commitment and the proposed assignee is not then a
Revolving Credit Lender or an Affiliate thereof), (x) Terex (unless an Event of
Default shall have occurred and be continuing) and the Administrative Agent
(and, in the case of any assignment of a Revolving Credit Commitment, the
Issuing Banks and (in the case of a Domestic Revolving Commitment) the Swingline
Lender) must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed) and (y) the amount of the
Commitment or Loans, as applicable, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 without the prior written consent of the Administrative Agent
(or, if less, the entire remaining amount of such Lender’s Commitment or Loans,
as applicable), (ii) the parties to each such assignment shall electronically
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance), together with a
processing and recordation fee of $3,500 (which fee may be

 


--------------------------------------------------------------------------------



100

 

waived or reduced at the sole discretion of the Administrative Agent), and
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms. For purposes of this Section 9.04(b), the term “Approved Fund” shall
mean, with respect to any Lender that is a fund that invests in bank loans, any
other fund that invests in bank loans which is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
Upon acceptance and recording pursuant to paragraph (e) of this Section 9.04,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least five Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Borrower or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will

 


--------------------------------------------------------------------------------



101

 

perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrowers, the Administrative Agent,
the Issuing Banks, the Collateral Agent and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of Terex, the Swingline Lender, the
Issuing Banks and the Administrative Agent to such assignment and any applicable
tax forms, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f) Each Lender may without the consent of any Borrower, the Swingline Lender,
the Issuing Banks or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable to
such participating bank or person hereunder or the amount of principal of or the
rate at which interest is payable on the Loans in which such participant bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participant bank or
person has an interest, releasing any Guarantor (other than in connection with
the sale of such

 


--------------------------------------------------------------------------------



102

 

Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral or increasing or extending the Commitments).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to any Borrower furnished to such Lender by
or on behalf of any Borrower; provided that, prior to any such disclosure of
Information (as defined in Section 9.17) which Information is confidential
pursuant to Section 9.17, each such assignee or participant or proposed assignee
or participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.17.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) No Borrower shall assign or delegate any of its rights or duties hereunder
without the prior written consent of the Administrative Agent, each Issuing Bank
and each Lender, and any attempted assignment without such consent shall be null
and void.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
9.04, (i) any SPC may (x) with notice to, but without the prior written consent
of, the Borrowers and the Administrative Agent and without paying any processing
fee therefor, assign all or a

 


--------------------------------------------------------------------------------



103

 

portion of its interests in any Loans to the Granting Lender or to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans and (y) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC, and (ii) the protections afforded
to any SPC pursuant to the provisions of this Section 9.04(j) may not be amended
or modified without the written consent of such SPC.

(k) In the event that S&P, Moody’s and Thompson’s BankWatch (or Insurance Watch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by Insurance Watch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, any Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Revolving Credit Lender, or a material impairment of the ability of any such
Lender to perform its obligations hereunder, as compared to such condition or
ability as of the date that any such Lender became a Revolving Credit Lender),
then each Issuing Bank shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace (or
to request Terex to use its reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the applicable Issuing Bank or such assignee, as
the case may be, shall pay to such Lender in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender’s account or owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a)  Each Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Swingline Lender in connection with
the syndication of the credit facilities provided for herein and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender (including any A/C Fronting Lender) in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, as applicable, including the reasonable
fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or

 


--------------------------------------------------------------------------------



104

 

protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender.

(b) Each Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender (including any A/C Fronting Lender) and each Issuing Bank,
each Affiliate of any of the foregoing persons and each of their respective
directors, officers, employees, agents, trustees and advisors (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, or (iv) any
actual or alleged presence, Release or threat of Release of Hazardous Materials
on any Properties, or any Environmental Claim related in any way to any Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(c) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or an Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND

 


--------------------------------------------------------------------------------



105

 

GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED,
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED
AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a)  No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or an Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower in any case shall entitle such
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
affected thereby, (ii) increase or extend the Commitment or decrease or extend
the date for payment of any Fees of any Lender without the prior written consent
of such Lender, (iii) amend or modify the pro rata sharing provisions of
Section 2.17, the provisions of Section 2.18, the provisions of Section 9.04(j),
the provisions of this Section, the definition of the term “Required Lenders” or
release the Borrowers or any Guarantor (other than in connection with the sale
of any such Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, or (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(j) without the written consent of such SPC; provided
further that no such agreement shall amend, modify or

 


--------------------------------------------------------------------------------



106

 

otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, any Issuing Bank, any A/C Fronting Lender or the Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, such Issuing Bank,
such A/C Fronting Lender or the Swingline Lender.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto, the respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Indemnitees (as defined in Section
9.05(b)) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

 


--------------------------------------------------------------------------------



107

 

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a)  Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against any Borrower or its properties in the courts of any jurisdiction.

(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01; provided, however, that each
Subsidiary

 


--------------------------------------------------------------------------------



108

 

Borrower hereby appoints Terex, 500 Post Road East, Westport, CT 06880
(Attention of General Counsel), as its agent for service of process. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.16. Conversion of Currencies. (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.16 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.17. Confidentiality. The Administrative Agent, the Collateral Agent,
each Issuing Bank and each of the Lenders agrees to keep confidential (and to
use its best efforts to cause its respective agents and representatives to keep
confidential) the Information (as defined below) and all copies thereof,
extracts therefrom and analyses or other materials based thereon, except that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
shall be permitted to disclose Information (a) to such of its respective
officers, directors, employees, agents, Affiliates and representatives as need
to know such Information, (b) to the extent requested by any regulatory
authority (provided such authority shall be advised of the confidential nature
of the Information), (c) to the extent otherwise required by applicable laws and
regulations or by any subpoena or similar legal process, (d) in connection with
any suit, action or proceeding relating to the enforcement of its rights
hereunder or under the other Loan Documents, (e) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty (or its
Affiliates) is not a competitor of Terex or any of its Subsidiaries and agrees
to be bound by the provisions of this Section 9.17) or (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.17 or (ii) becomes available to the Administrative Agent, any
Issuing Bank, any Lender or the Collateral Agent on a non-confidential basis
from a source other than any Borrower. For the purposes of this Section,
“Information” shall mean all financial statements,

 


--------------------------------------------------------------------------------



109

 

certificates, reports, agreements and information (including all analyses,
compilations and studies prepared by the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender based on any of the foregoing) that are
received from any Borrower or any of its Subsidiaries and related to any
Borrower or any of its Subsidiaries, any shareholder of any Borrower or any of
its Subsidiaries or any employee, customer or supplier of any Borrower or any of
its Subsidiaries, other than any of the foregoing that were available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to its disclosure thereto by any Borrower or any of
its Subsidiaries, and which are in the case of Information provided after the
Closing Date, either financial information or clearly identified at the time of
delivery as confidential. The provisions of this Section 9.17 shall remain
operative and in full force and effect regardless of the expiration and term of
this Agreement.

SECTION 9.18. European Monetary Union. If, as a result of the implementation of
European monetary union, (a) any currency ceases to be lawful currency of the
nation issuing the same and is replaced by the Euro, then any amount payable
hereunder by any party hereto in such currency shall instead be payable in Euro
and the amount so payable shall be determined by translating the amount payable
in such currency to Euro at the exchange rate recognized by the European Central
Bank for the purpose of integrating such currency into the Euro, or (b) any
currency and the Euro are at the same time recognized by the central bank or
comparable authority of the nation issuing such currency as lawful currency of
such nation, then (i) any Loan made at such time shall be made in Euro and
(ii) any other amount payable by any party hereto in such currency shall be
payable in such currency or in Euro (in an amount determined as set forth in
clause (a)), at the election of the obligor. Prior to the occurrence of the
event or events described in clause (a) or (b) of the preceding sentence, each
amount payable hereunder in any currency will continue to be payable only in
that currency. Each Borrower agrees, at the request of the Required Lenders, at
the time of or at any time following the integration of any additional currency
into the Euro, to enter into an agreement amending this Agreement in such manner
as the Required Lenders shall reasonably request in order to avoid any unfair
burden or disadvantage resulting therefrom and to place the parties hereto in
the position they would have been in had such integration not occurred, the
intent being that neither party will be adversely affected economically as a
result of such integration and that reasonable provisions may be adopted to
govern the borrowing, maintenance and repayment of Loans denominated in any
Alternative Currency or Euro after the occurrence of the event or events
described in clause (a) or (b) of the preceding sentence.

SECTION 9.19. Rights of Additional L/C Issuing Banks. Without the consent of
each Additional L/C Issuing Bank, the Borrowers and the Lenders shall not enter
into, consent to or approve of any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document if, as a result of such
amendment, waiver or modification, (a) any Additional L/C Issuing Bank would no
longer be entitled to its ratable share in the benefits of the Collateral,
(b) all or substantially all of the Collateral would be released or (c) any
Guarantor would be released from its obligations under the applicable Loan
Document or Loan Documents, and any such attempted amendment, modification or
waiver shall be null and void. Each Additional L/C Issuing Bank shall be

 


--------------------------------------------------------------------------------



110

 

entitled to enforce the provisions of this Section 9.19 and shall be deemed to
have issued Additional Letters of Credit in reliance on this Section 9.19.

SECTION 9.20. Release of Collateral. (a)  Notwithstanding any other provision of
this Agreement or any Security Document, upon the written request of Terex, all
Collateral, other than the Equity Interests of Subsidiaries pledged to the
Collateral Agent pursuant to the terms of the Guarantee and Collateral Agreement
(such Equity Interests, the “Stock Collateral”), held under the Security
Documents (such Collateral, excluding the Stock Collateral, the “Non-Stock
Collateral”) shall be promptly released from the Liens created under the
Security Documents, in each case without representation, warranty or recourse of
any nature, on a Business Day specified by Terex (the “Initial Release Date”),
upon satisfaction of the following conditions precedent:

(i) as of the Initial Release Date, Terex shall have obtained and, for a period
of not less than 90 consecutive days, maintained the Initial Ratings Threshold;

(ii) no Default or Event of Default shall have occurred and be continuing as of
the Initial Release Date; and

(iii) on the Initial Release Date, the Collateral Agent shall have received a
certificate, dated the Initial Release Date and executed on behalf of Terex by a
Responsible Officer of Terex, confirming the satisfaction of the conditions set
forth in clauses (i) and (ii) above;

provided, however, that if at any time after the Initial Release Date, the
Initial Ratings Threshold ceases to be maintained for a period of 30 consecutive
days, then, promptly upon the request of the Collateral Agent, the Loan Parties
shall repledge the Non-Stock Collateral (together with such other assets of the
Loan Parties acquired after the Closing Date as would have been required to have
been subject to security interests as Non-Stock Collateral on the Closing Date)
pursuant to security documents substantially in the form of the Security
Documents as in effect on the Initial Release Date and execute and deliver to
the Collateral Agent all such other instruments and documents as the Collateral
Agent may reasonably request to effectuate, evidence or confirm such pledge of
the Non-Stock Collateral.

(b) Notwithstanding any other provision of this Agreement or any Security
Document, upon the written request of Terex, all Collateral (including the Stock
Collateral) held under the Security Documents shall be promptly released from
the Liens created under the Security Documents, in each case without
representation, warranty or recourse of any nature, on a Business Day specified
by Terex (the “Total Release Date”), upon satisfaction of the following
conditions precedent:

(i) as of the Total Release Date, Terex shall have obtained and, for a period of
not less than 90 consecutive days, maintained Investment Grade Ratings;

(ii) no Default or Event of Default shall have occurred and be continuing as of
the Total Release Date; and

 

 


--------------------------------------------------------------------------------



111

 

 

(iii) on the Total Release Date, the Collateral Agent shall have received a
certificate, dated the Total Release Date and executed on behalf of Terex by a
Responsible Officer of Terex, confirming the satisfaction of the conditions set
forth in clauses (i) and (ii) above;

provided, however, that if at any time after the Total Release Date, Investment
Grade Ratings cease to be maintained for a period of 30 consecutive days, then,
promptly upon the request of the Collateral Agent, the Loan Parties shall
repledge the Collateral (together with such other assets of the Loan Parties
acquired after the Closing Date as would have been required to have been pledged
as Collateral on the Closing Date) pursuant to security documents substantially
in the form of the Security Documents as in effect on the Total Release Date and
execute and deliver to the Collateral Agent all such other instruments and
documents as the Collateral Agent may reasonably request to effectuate, evidence
or confirm such pledge of the Collateral; provided, further, that if at the time
of such request Terex is still maintaining the Initial Ratings Threshold, the
Loan Parties shall not be required to repledge the Non-Stock Collateral.

(c) Subject to the satisfaction of the conditions set forth in paragraph (a), on
or after the Initial Release Date, the Lenders hereby expressly authorize the
Collateral Agent to, and the Collateral Agent hereby agrees to, release the
Non-Stock Collateral to Terex and to execute and deliver to the Loan Parties all
such instruments and documents as the Loan Parties may reasonably request to
effectuate, evidence or confirm the release of the Non-Stock Collateral provided
for in this Section 9.20, all at the sole cost and expense of the Loan Parties.
Subject to the satisfaction of the conditions set forth in paragraph (b) above,
on or after the Total Release Date, the Lenders hereby expressly authorize the
Collateral Agent to, and the Collateral Agent hereby agrees to, release the
Collateral (including the Stock Collateral) to Terex and to execute and deliver
to the Loan Parties all such instruments and documents as the Loan Parties may
reasonably request to effectuate, evidence or confirm the release of any
Collateral provided for in this Section 9.20, all at the sole cost and expense
of the Loan Parties. Any execution and delivery of documents pursuant to this
Section 9.20 shall be without recourse to or warranty by the Collateral Agent.

(d) Without limiting the provisions of Section 9.05, Terex and the Borrowers
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for all reasonable costs and expenses, including reasonable fees, disbursements
and other charges of counsel, incurred by any of them in connection with any
action contemplated by this Section 9.20.

SECTION 9.21. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the USA PATRIOT Act.

 

 

 

 